Exhibit 10.1

 

Published Deal CUSIP Number:  92276LAU1

Published Revolver Facility CUSIP Number: 92276LAV9

Published Term Loan A Facility CUSIP Number: 92276LAW7

Published Term Loan B Facility CUSIP Number: 92276LAX5

Published Term Loan B (CAD) Facility CUSIP Number: 92276LAY3

 

 

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

Dated as of December 9, 2013

 

among

 

VENTAS REALTY, LIMITED PARTNERSHIP,

VENTAS SSL ONTARIO II, INC.,
VENTAS SSL ONTARIO III, INC.,

as Borrowers,

 

VENTAS, INC., as Guarantor,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

BARCLAYS CAPITAL,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

RBC CAPITAL MARKETS,

THE TORONTO DOMINION BANK,

UBS SECURITIES LLC,

as Joint Lead Arrangers

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

BARCLAYS BANK PLC,

CITIBANK, N.A.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

ROYAL BANK OF CANADA,

TD BANK, N.A., and

UBS SECURITIES LLC,

as Co-Documentation Agents,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BBVA COMPASS BANK,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC BANK, NATIONAL ASSOCIATION, and

WELLS FARGO BANK, N.A.,

as Senior Managing Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

34

1.04

Rounding

34

1.05

Exchange Rates; Currency Equivalents

34

1.06

Additional Alternative Currencies

35

1.07

Change of Currency

35

1.08

Times of Day; Rates

36

1.09

Letter of Credit Amounts

36

 

 

 

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

36

2.01

Commitments

36

2.02

Borrowings, Conversions and Continuations of Loans

38

2.03

Letters of Credit

43

2.04

Swing Line Loans

51

2.05

Negotiated Rate Loans

54

2.06

Prepayments

56

2.07

Termination or Reduction of Revolving Commitments

59

2.08

Repayment

59

2.09

Interest

60

2.10

Fees

61

2.11

Computation of Interest and Fees

61

2.12

Evidence of Debt

62

2.13

Payments Generally; Administrative Agent’s Clawback

62

2.14

Sharing of Payments by Lenders

64

2.15

Extension of Revolving Maturity Date

65

2.16

Increase in Revolving Commitments; Addition of Incremental Term Loan Facilities

66

2.17

Cash Collateral

67

2.18

Defaulting Lenders

69

2.19

Joint and Several Liability

70

2.20

Appointment of Parent Borrower as Agent for Credit Parties

72

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

73

3.01

Taxes

73

3.02

Illegality

76

3.03

Inability to Determine Rates

77

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

78

3.05

Compensation for Losses

80

3.06

Mitigation Obligations; Replacement of Lenders

80

3.07

Survival

81

 

 

 

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

81

4.01

Conditions of Initial Credit Extension

81

4.02

Conditions to All Credit Extensions

82

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

83

5.01

Existence, Qualification and Power

83

5.02

Authorization; No Contravention

83

 

i

--------------------------------------------------------------------------------


 

5.03

Governmental Authorization; Other Consents

84

5.04

Binding Effect

84

5.05

Financial Statements; No Material Adverse Effect

84

5.06

Litigation

84

5.07

[RESERVED]

85

5.08

Ownership of Property and Valid Leasehold Interests; Liens

85

5.09

Environmental Compliance

85

5.10

Insurance

85

5.11

Taxes

85

5.12

ERISA Compliance

85

5.13

Margin Regulations; Investment Company Act; REIT Status

86

5.14

Disclosure

86

5.15

Compliance with Laws

86

5.16

Sanctions Concerns

87

5.17

Use of Proceeds

87

5.18

Solvency

87

5.19

Taxpayer Identification Number

87

 

 

 

Article VI. AFFIRMATIVE COVENANTS

87

6.01

Financial Statements

87

6.02

Certificates; Other Information

88

6.03

Notices

90

6.04

Payment of Taxes

90

6.05

Preservation of Existence, Etc.

90

6.06

Maintenance of Properties

91

6.07

Maintenance of Insurance

91

6.08

Compliance with Laws

91

6.09

Books and Records

91

6.10

Inspection Rights

91

6.11

Use of Proceeds

92

6.12

REIT Status

92

6.13

Employee Benefits

92

 

 

 

Article VII. NEGATIVE COVENANTS

92

7.01

Liens

92

7.02

Investments

94

7.03

Indebtedness

94

7.04

Fundamental Changes

94

7.05

[Reserved]

94

7.06

Restricted Payments

94

7.07

Change in Nature of Business

95

7.08

Transactions with Affiliates

95

7.09

Sanctions

95

7.10

Financial Covenants

95

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

96

8.01

Events of Default

96

8.02

Remedies Upon Event of Default

98

8.03

Application of Funds

98

 

 

 

Article IX. ADMINISTRATIVE AGENT

99

9.01

Appointment and Authority

99

9.02

Rights as a Lender

100

 

ii

--------------------------------------------------------------------------------


 

9.03

Exculpatory Provisions

100

9.04

Reliance by Administrative Agent

101

9.05

Delegation of Duties

101

9.06

Resignation of Administrative Agent

101

9.07

Non-Reliance on Administrative Agent and Other Lenders

102

9.08

No Other Duties, Etc.

103

9.09

Administrative Agent May File Proofs of Claim

103

9.10

Collateral and Guaranty Matters

103

 

 

 

Article X. MISCELLANEOUS

104

10.01

Amendments, Etc.

104

10.02

Notices; Effectiveness; Electronic Communication

107

10.03

No Waiver; Cumulative Remedies

108

10.04

Expenses; Indemnity; Damage Waiver

109

10.05

Payments Set Aside

111

10.06

Successors and Assigns

111

10.07

Treatment of Certain Information; Confidentiality

116

10.08

Right of Setoff

117

10.09

Interest Rate Limitation

117

10.10

Counterparts; Integration; Effectiveness

117

10.11

Survival of Representations and Warranties

118

10.12

Severability

118

10.13

Replacement of Lenders

118

10.14

Governing Law; Jurisdiction; Etc.

119

10.15

Waiver of Jury Trial

120

10.16

No Advisory or Fiduciary Responsibility

120

10.17

USA Patriot Act Notice

121

10.18

Delivery of Signature Page

121

10.19

Judgment Currency

121

10.20

No Novation

121

10.21

Exiting Lenders

122

 

 

 

Article XI. GUARANTY

122

11.01

The Guaranty

122

11.02

Obligations Unconditional

123

11.03

Reinstatement

123

11.04

Certain Waivers

124

11.05

Remedies

124

11.06

Guaranty of Payment; Continuing Guaranty

124

11.07

Keepwell

124

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01                        Commitments and Applicable Percentages

2.02                        Alternative Currency Participating Lender

2.03                        Existing Letters of Credit

5.19                        Taxpayer Identification Numbers

10.02                 Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS

 

Form of

 

A                                       Committed Loan Notice

B                                       Swing Line Loan Notice

C                                       Negotiated Rate Loan Notice

D-1                            Revolving Note

D-2                            Term A Note

D-3                            Term B Note

E                                        Compliance Certificate

F                                         Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of December 9,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), among VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware
limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC., an Ontario
corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an Ontario
corporation (“Ventas SSL III” and together with the Parent Borrower and Ventas
SSL II, the “Borrowers” and each individually a “Borrower”), VENTAS, INC., a
Delaware corporation (“Ventas”) as guarantor, the lending institutions party
hereto from time to time (each, a “Lender” and collectively, the “Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and Alternative Currency Fronting Lender.

 

WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of the Existing Revolving Credit Agreement and the Existing Term Loan
Credit Agreements (hereafter defined);

 

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement in amendment 
and restatement of the Existing Revolving Credit Agreement and replacement of
the Existing Term Loan Credit Agreements, and the Lenders are willing to do so
on the terms and conditions set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrowers will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by Ventas pursuant to Article XI
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agents” means the Administrative Agent, the Arrangers, the Syndication Agent,
the Co-Documentation Agents, the Senior Managing Agents, the Swing Line Lender,
the L/C Issuer and the Alternative Currency Fronting Lender.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $2,000,000,000 and which may
be increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Swiss Franc and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Fronting Lender” means Bank of America, or any other
Revolving Lender designated by the Parent Borrower and the Administrative Agent
(such designation shall be consented to by such Revolving Lender), in its
capacity as an Alternative Currency Funding Lender for Revolving Loans
denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America (or such other appointed Revolving Lender) advances to a
Borrower the amount of all such Alternative Currency Participating Lenders’
respective Applicable Percentages of such Revolving Loans in accordance with
Sections 2.02(b) and 2.02(f).

 

“Alternative Currency Funding Applicable Percentage” means, with respect to any
Revolving Loan denominated in an Alternative Currency, (a) for each Alternative
Currency Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
and (ii) the sum of the respective Applicable Percentages of the Alternative
Currency Participating Lenders.

 

“Alternative Currency Funding Lender” means, with respect to each Revolving Loan
denominated in an Alternative Currency, each Revolving Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency.

 

“Alternative Currency Loan Credit Exposure” means, with respect to any Revolving
Loan denominated in an Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative

 

2

--------------------------------------------------------------------------------


 

Currency Funding Applicable Percentage thereof advanced by such Alternative
Currency Funding Lender, (b) for the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced thereby, net of all Alternative Currency
Risk Participations purchased or funded, as applicable, therein, and (c) for
each Alternative Currency Participating Lender, the aggregate outstanding
principal amount of all Alternative Currency Risk Participations purchased or
funded, as applicable, by such Alternative Currency Participating Lender in such
Revolving Loan.

 

“Alternative Currency Participating Lender” means, with respect to each
Revolving Loan denominated in an Alternative Currency, any Revolving Lender that
has given notice to the Administrative Agent and the Parent Borrower that it is
unable to fund in the applicable Alternative Currency, unless and until such
Revolving Lender delivers to the Administrative Agent and the Parent Borrower a
written notice pursuant to Section 2.02(f)(ix) requesting that such Revolving
Lender’s designation be changed to an Alternative Currency Funding Lender with
respect to such Alternative Currency.

 

“Alternative Currency Participant’s Share” means, for any Alternative Currency
Participating Lender in respect of a Revolving Loan denominated in an
Alternative Currency, a fraction (expressed as a percentage), the numerator of
which is such Alternative Currency Participating Lender’s Applicable Percentage
in respect of such Revolving Loan and the denominator of which is the sum of
(i) the Applicable Percentage of the Alternative Currency Fronting Lender in
respect of such Revolving Loan and (ii) the sum of the respective Applicable
Percentages of all of the Alternative Currency Participating Lenders in respect
of such Revolving Loan.

 

“Alternative Currency Participation Payment Date” has the meaning specified in
Section 2.02(f)(iii).

 

“Alternative Currency Risk Participation” means, with respect to each Revolving
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Revolving Loan in an amount determined in
accordance with such Alternative Currency Participating Lender’s Applicable
Percentage of such Revolving Loan, as provided in Section 2.02(f).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $500,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means (a) with respect to Revolving Loans, L/C
Obligations and Swing Line Loans, for each Revolving Lender at any time, subject
to adjustment as provided in Section 2.18, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of such Revolving Lender’s Revolving Commitment and the denominator
of which is the amount of the Aggregate Revolving Commitments at such time;
provided that, if the Revolving Commitment of each Revolving Lender has been
terminated in full or if the Aggregate Revolving Commitments have expired, then
the Applicable Percentage of each Revolving Lender shall be determined based on
the Applicable Percentage of such Revolving Lender in effect immediately prior
to such termination or expiration, giving effect to any subsequent assignments;
(b) with respect to Negotiated Rate Loans, for each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the Outstanding Amount of such Negotiated Rate Loan
held by such Lender at such time and the denominator of which is the aggregate
Outstanding Amount of such Negotiated Rate Loan at such time; (c) with respect
to the Term A Facility, with respect to any Term A Lender at any

 

3

--------------------------------------------------------------------------------


 

time, the percentage (carried out to the ninth decimal place) of the Term A
Facility represented by (i) on or prior to the Closing Date, such Term A
Lender’s Term A Commitment at such time and (ii) thereafter, the principal
amount of such Term A Lender’s Term A Loans at such time; and (d) with respect
to the Term B Facility, with respect to any Term B Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term B Facility
represented by (i) on or prior to the Closing Date, such Term B Lender’s Term B
Commitment at such time and (ii) thereafter, the principal amount of such Term B
Lender’s Term B Loans at such time.  The initial Applicable Percentages of each
Lender are set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means, for Revolving Loans, Term A Loans and Term B Loans,
from time to time, the number of basis points per annum set forth in the
following table based upon the Debt Rating as set forth below:

 

 

 

 

 

Revolving Loans

 

Term Loans

 

Pricing
Level

 

Debt Ratings

 

Applicable
Rate for
Eurocurrency
Rate Loans
and Letter of
Credit Fees

 

Applicable
Rate for
Base Rate
Loans

 

Applicable
Rate for
Eurocurrency
Rate Loans

 

Applicable
Rate for
Base Rate
Loans

 

1

 

³A- / ³A3

 

92.5

bps

0.0

bps

95.0

bps

0.0

bps

 

 

 

 

 

 

 

 

 

 

 

 

2

 

BBB+ / Baa1

 

100.0

bps

0.0

bps

105.0

bps

5.0

bps

 

 

 

 

 

 

 

 

 

 

 

 

3

 

BBB / Baa2

 

110.0

bps

10.0

bps

120.0

bps

20.0

bps

 

 

 

 

 

 

 

 

 

 

 

 

4

 

BBB- / Baa3

 

130.0

bps

30.0

bps

145.0

bps

45.0

bps

 

 

 

 

 

 

 

 

 

 

 

 

5

 

<BBB- / <Baa3 or non-rated

 

170.0

bps

70.0

bps

190.0

bps

90.0

bps

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s or Fitch of the Parent Borrower’s non-credit enhanced, senior
unsecured long-term debt; provided that if at any time when the Parent Borrower
has only two (2) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between such Debt Ratings is one ratings category (e.g. Baa2 by
Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate per
annum that would be applicable if the higher of the Debt Ratings were used, and
(B) if the difference between such Debt Ratings is two or more ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Rate shall be
the rate per annum that would be applicable if the median of the applicable Debt
Ratings were used.  If at any time when the Parent Borrower has three (3) Debt
Ratings, and such Debt Ratings are split, then:  (A) if the difference between
the highest and the lowest such Debt Ratings is one ratings category (e.g. Baa2
by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be the rate per
annum that would be applicable if the highest of the Debt Ratings were used, and
(B) if the difference between such Debt Ratings is two or more ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the average of the two
(2) highest Debt Ratings were used, provided that if such average is not a
recognized rating category,

 

4

--------------------------------------------------------------------------------


 

then the Applicable Rate shall be the rate per annum that would be applicable if
the second highest Debt Rating of the three were used.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi). 
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (x) Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC, each in its capacity as joint bookrunner and
(y) Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities
LLC, Barclays Capital, Citigroup Global Markets Inc., Credit Agricole Corporate
and Investment Bank, RBC Capital Markets, The Toronto-Dominion Bank and UBS
Securities LLC, each in its capacity as joint lead arrangers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Guarantor and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, equity and cash
flows for such fiscal year of the Guarantor and its Subsidiaries, including the
notes thereto.

 

“Australian Dollar” means the lawful currency of the Commonwealth of Australia.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of the L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

 

5

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate (as defined in clause (b) of the
definition thereof) plus 1%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing, a Term A Borrowing, a Term B Borrowing,
a Swing Line Borrowing or a Negotiated Rate Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or

 

6

--------------------------------------------------------------------------------


 

Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollar” and “CAD” mean the lawful currency of Canada.

 

“Canadian Term B Borrowing” means a borrowing consisting of simultaneous
Canadian Term B Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Canadian Term B
Lenders pursuant to Section 2.01(c)(ii).

 

“Canadian Term B Commitment” means, as to each Canadian Term B Lender, its
obligation to make Canadian Term B Loans to the Borrowers pursuant to
Section 2.01(c)(ii) in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Canadian Term B Lender’s name
on Schedule 2.01 under the caption “Canadian Term B Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Canadian Term B
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Canadian Term B Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Canadian Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the Canadian Term B Loans of
all Canadian Term B Lenders outstanding at such time.

 

“Canadian Term B Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Canadian Term B Commitment at such time and (b) at any
time after the Closing Date, any Lender that holds Canadian Term B Loans at such
time.

 

“Canadian Term B Loan” means an advance made by any Canadian Term B Lender under
the Canadian Term B Facility.

 

“Capitalization Rate” means 9.0% for all properties that were owned as of
April 17, 2002, and that continue to be owned as of the date of determination,
by any member of the Consolidated Group.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize”.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender (as
applicable) and the Revolving Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, Obligations in respect of Revolving
Loans denominated in Alternative Currencies, or obligations of Revolving Lenders
to fund participations in respect thereof (as the context may require), cash or
deposit account balances or, if the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender benefitting from such collateral shall
agree in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer, the Swing Line Lender or the
Alternative Currency Fronting Lender (as applicable).  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, and with
respect to any Person in particular, after the date such Person becomes a party
to this Agreement, of any of the following:  (a) the adoption or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or

 

7

--------------------------------------------------------------------------------


 

directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the equity securities of Ventas entitled to vote for members of the board of
directors or equivalent governing body of Ventas on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) and the Borrowers shall not have repaid
all of the outstanding Obligations in full in cash, Cash Collateralized all
outstanding Letters of Credit in an amount equal to one hundred percent (100%)
of the then current L/C Obligations and terminated the Revolving Commitments
within forty-five (45) days after such Person or Affiliated Group shall have
acquired such percentage of such stock; or

 

(b)                                 Ventas ceases to be the sole general partner
of the Parent Borrower or Ventas ceases to own, directly or indirectly, sixty
percent (60%) or more of the equity interests in the Parent Borrower; or

 

(c)                                  during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of Ventas cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Committed Revolving Loans,
Swing Line Loans, Negotiated Rate Loans, Term A Loans or Term B Loans.

 

8

--------------------------------------------------------------------------------


 

“Closing Date” means the first date on which all conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Co-Documentation Agents” means each of Barclays Bank PLC, Citibank, N.A.,
Credit Agricole Corporate and Investment Bank, Royal Bank of Canada, TD Bank,
N.A. and UBS Securities LLC, in the capacity as Co-Documentation Agent.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Lenders pursuant to Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, in each case provided to the
Administrative Agent pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

 

“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.

 

“Commitments” means, collectively, the Revolving Commitments, Term A Commitments
and Term B Commitments.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Adjusted Net Worth” shall mean, as of any day for the Consolidated
Group, the sum of (a) total shareholders’ equity or net worth plus
(b) accumulated depreciation and accumulated amortization, in each case,
determined on a consolidated basis in accordance with GAAP; but excluding, in
any event, for purposes hereof, unrealized gains and losses on Swap Contracts
reported on a consolidated balance sheet as accumulated other comprehensive
income or loss.

 

“Consolidated EBITDA” shall mean, for any period for the Consolidated Group, the
sum of Consolidated Net Income plus, without duplication, to the extent deducted
in computing Consolidated Net Income, (a) amortization and depreciation expense,
(b) other non-cash charges, (c) Consolidated Interest Expense, (d) provision for
taxes, and (e) minority interest expense attributable to non-wholly owned
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP; but excluding, in any event, (i) extraordinary gains and losses and
related tax effects thereon, (ii) non-cash impairment charges, (iii) non-cash
stock or option based compensation, (iv) other non-cash gains and losses and
related tax effects thereon, and (v) merger-related expenses and deal costs,
including transition and integration expenses related to consummated
transactions and costs related to acquisitions and investments not permitted to
be capitalized pursuant to GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, on the last day of any
fiscal quarter, the ratio of (a) Consolidated EBITDA for the four (4)
consecutive fiscal quarters ending on such date to (b) Consolidated Fixed
Charges for the four (4) consecutive fiscal quarters ending on such date.

 

“Consolidated Fixed Charges” shall mean, for any period for the Consolidated
Group, the sum of, without duplication, (a) Consolidated Interest Expense, plus
(b) scheduled principal payments on Consolidated Total Indebtedness (excluding
any balloon or final payment) during the applicable period, plus (c) cash
dividends and distributions on preferred stock of Ventas, if any, in each case
determined on

 

9

--------------------------------------------------------------------------------


 

a consolidated basis in accordance with GAAP; but excluding, in any event,
(i) gains and losses from unwinding or break-funding of Swap Contracts,
(ii) write-offs of unamortized deferred financing fees, (iii) prepayment fees,
premiums and penalties, and (iv) other unusual or non-recurring items as are
reasonably acceptable to the Administrative Agent and the Required Lenders.

 

“Consolidated Gross Asset Value” shall mean, as of any day for the Consolidated
Group, the sum of (a) the book value of all assets (prior to deduction for
accumulated depreciation and accumulated amortization, but including the effect
of any impairment charges, as reflected in the consolidated financial statements
of the Consolidated Group prepared as of such date in accordance with GAAP)
excluding properties that were owned as of April 17, 2002, and that continue to
be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) an amount equal to the quotient of Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters most recently ended attributable
to properties that were owned as of April 17, 2002, and that continue to be
owned as of the date of determination, by any member of the Consolidated Group
divided by the Capitalization Rate, minus (c) goodwill and other Intangible
Assets.

 

“Consolidated Group” shall mean Ventas and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period for the Consolidated
Group, interest expense determined in accordance with GAAP, but including, in
any event, (i) the interest component under capital leases and the implied
interest component under securitization transactions and excluding, in any
event, amortization of deferred financing fees, amortization of debt discounts
and swap breakage costs.

 

“Consolidated Net Income” shall mean, for any period for the Consolidated Group,
net income or loss determined on a consolidated basis in accordance with GAAP;
but excluding, in any event, (a) the income or loss of any Person that is not a
member of the Consolidated Group in which any member of the Consolidated Group
has an equity investment or comparable interest, except to the extent of the
amount of dividends or other distributions actually paid to members of the
Consolidated Group by such Person during such period, (b) the income or loss of
any Person accrued prior to the date that it became a member of the Consolidated
Group or that such Person’s assets were acquired by a member of the Consolidated
Group (except as otherwise required in connection with Section 1.03), and
(c) any net after tax gains or losses attributable to sales of non-current
assets out of the ordinary course of business and write-downs of non-current
assets in anticipation of losses to the extent they have decreased net income.

 

“Consolidated Secured Debt” shall mean the aggregate principal amount of
Consolidated Total Indebtedness that is secured by a mortgage, deed of trust,
lien, pledge, encumbrance or other security interest on assets owned or leased
by a member of the Consolidated Group.

 

“Consolidated Secured Debt Leverage Ratio” shall mean, on the last day of any
fiscal quarter, the ratio of (a) Consolidated Secured Debt outstanding on such
date to (b) Consolidated Gross Asset Value as of such date.  Notwithstanding
anything to the contrary contained herein, for the purposes of this ratio,
(i) Consolidated Secured Debt on any date shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Secured Debt outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
cash equivalents on such date and escrow and other deposits (excluding any such
unrestricted cash and cash equivalents and escrow and other deposits used to
determine the Consolidated Unsecured Leverage Ratio as of the last day of such
fiscal quarter) to the extent available for the repayment of Consolidated
Secured Debt of the type described in clause (x) and

 

10

--------------------------------------------------------------------------------


 

(ii) Consolidated Gross Asset Value shall be adjusted by deducting therefrom the
amount by which Consolidated Secured Debt is adjusted under clause (i).

 

“Consolidated Total Indebtedness” shall mean, as of any day for the Consolidated
Group, the Indebtedness of the Consolidated Group; provided that Consolidated
Total Indebtedness shall not include security deposits, accounts payable,
accrued liabilities and prepaid rents, any intracompany debt, or dividends and
distributions declared but not payable,  each as defined in accordance with
GAAP.

 

“Consolidated Total Leverage Ratio” shall mean, on the last day of any fiscal
quarter, the ratio of (a) Consolidated Total Indebtedness outstanding on such
date to (b) Consolidated Gross Asset Value as of such date.  Notwithstanding
anything to the contrary contained herein, for the purposes of this ratio,
(i) Consolidated Total Indebtedness on any date shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Total Indebtedness outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four (24) months
following such date and (y) the aggregate amount of all unrestricted cash and
cash equivalents on such date and escrow and other deposits to the extent
available for the repayment of Consolidated Total Indebtedness of the type
described in clause (x) and (ii) Consolidated Gross Asset Value shall be
adjusted by deducting therefrom the amount by which Consolidated Total
Indebtedness is adjusted under clause (i).

 

“Consolidated Unencumbered Assets” means, for the Consolidated Group, net real
estate investments, plus, without duplication, loans receivable and marketable
securities of the Consolidated Group, in each case, that are free of any liens,
encumbrances, pledges or negative pledges used to secure Indebtedness.

 

“Consolidated Unencumbered EBITDA” shall mean, for any period for the
Consolidated Group, the portion of Consolidated EBITDA that is generated by
Consolidated Unencumbered Assets.

 

“Consolidated Unencumbered Gross Asset Value” shall mean an amount, determined
as of the end of each fiscal quarter, equal to the sum of (a) the book value of
all Consolidated Unencumbered Assets (prior to deduction for accumulated
depreciation and accumulated amortization, but including the effect of any
impairment charges, as reflected in the consolidated financial statements of the
Consolidated Group prepared as of such date in accordance with GAAP) excluding
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group, plus (b) the quotient of Consolidated Unencumbered EBITDA  from
unencumbered properties that were owned as of April 17, 2002, and that continue
to be owned as of the date of determination, by any member of the Consolidated
Group divided by the Capitalization Rate; provided that the aggregate amount of
Consolidated Unencumbered Gross Asset Value arising from loans receivable and
marketable securities shall be excluded from the calculation of Consolidated
Unencumbered Gross Asset Value to the extent that such amounts exceed, in the
aggregate, 20% of Consolidated Unencumbered Gross Asset Value.

 

“Consolidated Unsecured Debt” shall mean, for the Consolidated Group, the
portion of Consolidated Total Indebtedness that is not Consolidated Secured
Debt.

 

“Consolidated Unsecured Leverage Ratio” shall mean, on the last day of any
fiscal quarter,  the ratio of (i) Consolidated Unsecured Debt outstanding on
such date to (ii) Consolidated Unencumbered Gross Asset Value as of such date. 
Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, (i) Consolidated Unsecured Debt on any date shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) the aggregate amount of
Consolidated Unsecured Debt outstanding on such date that by its terms is
scheduled to mature on or before the date that is twenty-four

 

11

--------------------------------------------------------------------------------


 

(24) months following such date and (y) the aggregate amount of all unrestricted
cash and cash equivalents on such date and escrow and other deposits (excluding
any such unrestricted cash and cash equivalents and escrow and other deposits
used to determine the Consolidated Secured Debt Leverage Ratio as of the last
day of such fiscal quarter) to the extent available for the repayment of
Consolidated Unsecured Debt of the type described in clause (x) and
(ii) Consolidated Unencumbered Gross Asset Value shall be adjusted by deducting
therefrom the amount by which Consolidated Unsecured Debt is adjusted under
clause (i).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” shall mean each of the Borrowers and the Guarantor.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate otherwise applicable
to such Loan plus 2% per annum, and (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans or Alternative Currency Risk Participations, in each case within two
(2) Business Days of the date required to be funded by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the Parent Borrower in writing that such failure is the result of such Lender’s
reasonable determination that one or more condition precedents to funding (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Parent Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder (unless such notice or public statement states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such notice or public statement)
cannot be satisfied),

 

12

--------------------------------------------------------------------------------


 

(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Parent Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender
and the Alternative Currency Fronting Lender.

 

“deemed year” has the meaning specified in Section 2.09(d).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

 

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee”.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such currency.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include
(A) (i) Kindred or any other tenant under a Material Lease, and (ii) Sunrise
Senior Living, LLC and its Subsidiaries, Atria Senior Living, Inc. and its
Subsidiaries, or any other manager of a property owned or leased by a member of
the Consolidated Group, (B) another prospective assignee or successor
administrative agent (other than a Lender or an Affiliate of a Lender) which
(1) is or has been an adverse party in litigation or other legal proceedings
with, or has threatened, litigation or other legal proceedings against, any
Credit Party or (2) is a REIT investing primarily in healthcare and/or seniors
housing

 

13

--------------------------------------------------------------------------------


 

properties, or (C) an Affiliate of any of the foregoing entities listed in
clauses (A) or (B) hereof (any such Person under this proviso, a “Disqualified
Institution”).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Engagement Letter” means the Engagement Letter, dated as of October 17, 2013,
among the Parent Borrower, Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of an amendment to a Pension Plan or Multiemployer Plan as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent Borrower or any ERISA Affiliate in excess
of the Threshold Amount.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

14

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means:

 

(a)                                 with respect to any Credit Extension (other
than a Base Rate Loan) for any Interest Period:

 

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the
Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

 

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) on the Rate Determination Date (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent) (or if such day is
not a Business Day, then on the immediately preceding Business Day);

 

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;

 

(iv) with respect to any Credit Extension denominated in any other non-LIBOR
Quoted Currency, the rate per annum as reasonably designated by the
Administrative Agent with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate, at or about 11:00 a.m. (London time) two (2) Business Days prior to such
date for deposits in Dollars being delivered in the London interbank market with
a term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurocurrency Rate.  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

15

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 11.07 and any and all guarantees of such Guarantor’s Obligations under
any Swap Contract by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Obligation.  If an Obligation under any Swap Contract
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply to only the portion of such Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Credit Parties hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Credit Party is located, (c) any backup
withholding tax that is required to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Parent Borrower under Section 10.13), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Credit Parties with respect to such withholding tax pursuant to Section 3.01(a);
provided that if the Alternative Currency Fronting Lender is a Foreign Lender,
the Alternative Currency Fronting Lender shall be entitled to receive additional
amounts from the Credit Parties with respect to any withholding tax imposed on
amounts payable to it pursuant to Section 3.01(a) and (e) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Revolving Credit Agreements set forth on Schedule 2.03.

 

“Existing Revolving Credit Agreement” means the Credit and Guaranty Agreement,
dated as of October 18, 2011 among Ventas Realty, Limited Partnership, the other
borrowers party thereto, the guarantors and lenders party thereto and Bank of
America, N.A., as administrative agent (as amended, restated, supplemented or
otherwise modified from time to time, prior to the date hereof).

 

“Existing Term Loan Credit Agreements” means (i) the Term Loan A Credit and
Guaranty Agreement, dated as of December 21, 2011, among Ventas Realty, Limited
Partnership, the other borrowers party thereto, the guarantors and lenders party
thereto and Citibank, N.A., as administrative agent (as amended, restated,
supplemented or otherwise modified from time to time, prior to the date hereof),
(ii) the Term Loan B Credit and Guaranty Agreement, dated as of December 21,
2011, among Ventas Realty, Limited Partnership, the guarantors and lenders party
thereto and Citibank, N.A., as

 

16

--------------------------------------------------------------------------------


 

administrative agent (as amended, restated, supplemented or otherwise modified
from time to time, prior to the date hereof) and (iii) the Term Loan and
Guaranty Agreement dated as of October 25, 2012 among Ventas Realty, Limited
Partnership, the guarantors and lenders party thereto and PNC Bank, National
Association, as administrative agent (as amended, restated, supplemented or
otherwise modified from time to time, prior to the date hereof).

 

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

 

“Facility” means the Term A Facility, the Term B Facility or the Revolving
Credit Facility, as the context may require.

 

“Facility Fee Rate” means, from time to time, the number of basis points per
annum set forth in the following table, with reference to the Pricing Levels set
forth in the definition of “Applicable Rate”:

 

Pricing Level

 

Facility Fee

 

1

 

12.5

bps

2

 

15.0

bps

3

 

20.0

bps

4

 

25.0

bps

5

 

30.0

bps

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into pursuant thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fitch” means Fitch Ratings, Inc.

 

“Foreign Borrower” means any borrower under this Agreement, including Ventas SSL
II and Ventas SSL III, organized in any jurisdiction other than the United
States (or any political subdivision thereof).

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower to which such Lender has made
any Loan or L/C Advance hereunder is a resident for tax purposes.  For purposes
of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

17

--------------------------------------------------------------------------------


 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations, less the amount of
such L/C Obligations as to which such Defaulting Lender has funded its
participation obligation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, (b) with respect to the
Swing Line Lender, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof and (c) with respect to the Alternate Currency Fronting Lender, an amount
equal to such Defaulting Lender’s Alternative Currency Participant’s Share of
all outstanding Revolving Loans denominated in Alternative Currencies advanced
by the Alternative Currency Fronting Lender, less the amount of such Revolving
Loans as to which such Defaulting Lender has funded its Alternative Currency
Risk Participation or as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to

 

18

--------------------------------------------------------------------------------


 

be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” shall have the meaning given to such term in
Section 11.01.

 

“Guarantor” shall mean Ventas and any other Person that guarantees the
Obligations.

 

“Guaranty” shall mean the guaranty of the Obligations by the Guarantor pursuant
to Article XI hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

 

“Increase Effective Date” has the meaning set forth in Section 2.16(d).

 

“Incremental Facilities” has the meaning set forth in Section 2.16(a).

 

“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).

 

“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).

 

“Indebtedness” shall mean (without duplication), at any time and with respect to
any Person, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money, whether secured or unsecured, and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments including, without limitation, recourse and non-recourse mortgage
debt;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  aggregate net obligations of such Person
under Swap Contracts;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, to the extent of the value of the property
encumbered by such Lien;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

19

--------------------------------------------------------------------------------


 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person at any time prior to the date that is six months after
the Maturity Date (other than obligations that can solely be satisfied by
delivery of Equity Interests of such Person), valued, in the case of a
redeemable preferred interest, at the liquidation preference thereof, and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by a
member of the Consolidated Group and a negative number if such amount would be
owed to a member of the Consolidated Group) and the net obligations under Swap
Contacts shall not be less than zero and (ii) the amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. Any liability will
be excluded so long as it is (1) secured by a letter of credit issued for the
benefit of a Credit Party or other member of the Consolidated Group in form and
substance and from a financial institution reasonably acceptable to the
Administrative Agent, but only to the extent no Credit Party or other member of
the Consolidated Group has liability therefor, (2) any obligation (including
obligations under so called “sandwich leases”) against which a third party
indemnified any Credit Party or other member of the Consolidated Group, or
guarantees all loss suffered by any Credit Party or other member of the
Consolidated Group on account thereof, to the extent the indemnitor or guarantor
has the financial wherewithal to satisfy its obligation, or (3) is otherwise
acceptable as a “Covered Liability” in the reasonable discretion of the
Administrative Agent and the Required Lenders.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Initial Revolving Maturity Date” has the meaning set forth in the definition of
Revolving Maturity Date.

 

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan or a Negotiated Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each calendar quarter and the
applicable Maturity Date.

 

“Interest Period” means, (x) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week, one,
two, three or six months (or if agreed to by all Lenders making such
Eurocurrency Rate Loan, nine or twelve months) thereafter, as selected by the
Parent Borrower in the applicable Committed Loan Notice and (y) as to each
Negotiated Rate Loan, the period commencing on the date such Negotiated Rate
Loan is disbursed and ending on the date not more than one hundred eighty (180)
days thereafter as selected by the Parent Borrower in the applicable Negotiated
Rate Loan Notice; provided that:

 

20

--------------------------------------------------------------------------------


 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               with respect to any Interest Period of one
month or greater, the Parent Borrower may specify in the applicable Committed
Loan Notice an alternative date as the last day of such Interest Period, which
date shall be a Business Day not more than three (3) Business Days prior to or
following the date that such Interest Period would otherwise end pursuant to the
preceding clauses (i) and (ii) (but in no event shall such alternative date be a
date in a later calendar month); and

 

(iv)                              no Interest Period shall, with respect to any
Loan, extend beyond the applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means any Person in which any member of the Consolidated Group
directly or indirectly has an ownership interest but is not a Subsidiary.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Kindred” means Kindred Healthcare, Inc. and its Subsidiaries.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable

 

21

--------------------------------------------------------------------------------


 

administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable. The term “Lender” may also be used
to refer to a Revolving Lender, a Term A Lender or a Term B Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is the fifth (5th) day
prior to the Revolving Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $200,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

22

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Revolving Loan, a Term A Loan, a Term B Loan, a Swing
Line Loan or a Negotiated Rate Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Engagement Letter.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” shall mean any event or condition that (a) has a
material adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole or (b) materially impairs the ability of the Credit Parties as a whole to
perform their material obligations under any Loan Document; provided, however,
that any event or condition will be deemed to have a “Material Adverse Effect”
if such event or condition when taken together with all other events and
conditions occurring or in existence at such time (including all other events
and conditions which, but for the fact that a representation, warranty or
covenant is subject to a “Material Adverse Effect” exception, would cause such
representation or warranty contained herein to be untrue or such covenant to be
breached) would result in a “Material Adverse Effect”, even though,
individually, such event or condition would not do so.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Lease” means any lease in which any member of the Consolidated Group
is the landlord that individually or together with such tenant’s other leases in
which any member of the Consolidated Group is the landlord, requires annual base
rent to be paid to the Consolidated Group in excess of $100,000,000.

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) that (a) does not constitute Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries
(i) which, as of the most recent fiscal quarter of the Guarantor for which
financial statements have been delivered pursuant to Section 6.01, contributed
greater than $75,000,000 of Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended or (ii) which contributed greater than
$250,000,000 of Consolidated Gross Asset Value as of such date.  A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a

 

23

--------------------------------------------------------------------------------


 

Material Subsidiary if the group taken as a single entity satisfies the
requirements of the foregoing sentence.

 

“Maturity Date” means, as applicable, the Revolving Maturity Date, the Term A
Maturity Date and/or the Term B Maturity Date.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Negotiated Rate Borrowing” means one or more Negotiated Rate Loans made to a
Borrower by one or more of the Revolving Lenders and of which the Administrative
Agent is given notice by a Negotiated Rate Loan Notice.

 

“Negotiated Rate Funding Date” shall have the meaning set forth in
Section 2.05(b).

 

“Negotiated Rate Loan” shall have the meaning set forth in Section 2.05(a).

 

“Negotiated Rate Loan Notice” means a notice of a Negotiated Rate Loan made
pursuant to Section 2.05, in substantially the form of Exhibit C, duly completed
and executed and personally delivered or transmitted by facsimile by the Parent
Borrower.

 

“Negotiated Rate Sublimit” means an amount equal to fifty percent (50%) of the
Aggregate Revolving Commitments, which shall be available for negotiated rate
advances.  The Negotiated Rate Sublimit is part of, and not in addition to, the
Aggregate Revolving Commitments.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Recourse Indebtedness” of a Person means any Indebtedness of such Person,
the recourse for which is limited to the asset or assets securing such
Indebtedness, other than in respect of environmental liabilities, fraud,
misrepresentation and other similar matters.

 

“Notes” means, collectively, the Revolving Notes, Term A Notes and Term B Notes,
and “Note” means any of them individually.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrowers arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against the Borrowers or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (ii) obligations of the Borrowers
under any Swap Contract to which a Lender or any Affiliate of a Lender is a
party and (iii) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender; provided, however, that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

 

24

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans on any date, the Dollar Equivalent of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Revolving Loans, Swing
Line Loans and Negotiated Rate Loans, as the case may be, occurring on such
date; (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
of the aggregate outstanding amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by or on behalf of the Borrowers of
Unreimbursed Amounts or any refinancings thereof; (c) with respect to the Term A
Loans on any date, the Dollar Equivalent of the aggregate outstanding principal
amount thereof; and (d) with respect to the Term B Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Parent Borrower” means Ventas Realty, Limited Partnership, a Delaware limited
partnership.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is

 

25

--------------------------------------------------------------------------------


 

sponsored or maintained by the Parent Borrower or any ERISA Affiliate or to
which the Parent Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent Borrower or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Interest Expense, Consolidated Net
Income and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four
(4) consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions of this Agreement.  Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of a Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Disposition shall be excluded to the extent relating to any period prior to
the date of the subject transaction, and (ii) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; (b) in the case of an
acquisition, development or redevelopment, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject of such acquisition, development or redevelopment shall be
included to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of the issuance or exercise of Equity Interests, Indebtedness paid or
retired in connection therewith shall be deemed to have been paid and retired as
of the first day of the applicable period.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

26

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
a Term A Borrowing, a Term B Borrowing or a conversion or continuation of Loans,
a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice and (d) with respect to a Negotiated Rate Loan, a Negotiated Rate Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations being
deemed “held” by such Revolving Lender for purposes of this definition) and
(b) aggregate unused Revolving Commitments; provided that (i) the unused
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Lenders and (ii) the Alternative Currency Risk
Participations of any Defaulting Lender at such time shall be deemed to be held
by the Alternative Currency Fronting Lender for purposes of making a
determination of the Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations, Swing Line Loans and
Alternative Currency Risk Participations being deemed “held” by such Revolving
Lender for purposes of this definition); provided that (i) any Revolving
Commitment of, and the portion of the Total Revolving Outstandings (including
risk participations in Letters of Credit and Swing Line Loans) held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Revolving Lenders, and (ii) the Alternative
Currency Risk Participations of any Defaulting Lender at such time shall be
deemed to be held by the Alternative Currency Fronting Lender for purposes of
making a determination of the Required Revolving Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Outstanding Amount of the Term A Facility on such
date; provided that the portion of the Term A Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
A Lenders.

 

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Outstanding Amount of the Term B Facility on such
date; provided that the portion of the Term B Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
B Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party.  Any document delivered hereunder that is signed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate,

 

27

--------------------------------------------------------------------------------


 

partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.

 

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Guarantor’s Equity Interests, or on account of any return of capital to the
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof); provided that dividends to the extent in the form of Equity Interests
shall not constitute Restricted Payments.

 

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02,
(iii) the date the Alternative Currency Fronting Lender has requested payment
from the Alternative Currency Participating Lenders in Dollars and, with respect
to all other instances pursuant to Section 2.02(f), the date on which payments
in Dollars are made between the Alternative Currency Fronting Lender and
Alternative Currency Participating Lenders with respect to such Revolving Loan,
and (iv) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; (b) with respect to any Negotiated Rate Loan
denominated in a currency other than Dollars, each of the following:  (i) each
date of a Borrowing of a Negotiated Rate Loan denominated in a currency other
than Dollars, (ii) each date of a continuation of a Negotiated Rate Loan
denominated in a currency other than Dollars, and (iii) such additional dates as
the Administrative Agent shall determine or the applicable Revolving Lenders
shall require; and (c) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following:  (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the L/C Issuer under such Letter of Credit and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, (c) purchase participations in
Swing Line Loans and (d) if such Lender is an Alternative Currency Participating
Lender with respect to any Alternative Currency, purchase Alternative Currency
Risk Participations in Loans denominated in such Alternative Currency, in an
aggregate principal amount at any one time outstanding the Dollar Equivalent of
which does not exceed the Dollar amount set forth opposite such Lender’s name in
the column entitled “Revolving Commitment” on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or an outstanding
Committed Revolving Loan or an outstanding Negotiated Rate Loan and, as the
context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Revolving Loan” means any extension of credit by a Revolving Lender to the
Borrowers under the Revolving Credit Facility.

 

“Revolving Maturity Date” means January 31, 2018 (the “Initial Revolving
Maturity Date”), subject to extension in accordance with Section 2.15.

 

28

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Committed Revolving Loans made by such Lender,
substantially in the form of Exhibit D-1.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means, with respect to any Person, any international economic
sanction administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority, in each
case to the extent applicable to such Person.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Managing Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., BBVA
Compass Bank, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc., PNC
Bank, National Association and Wells Fargo Bank, N.A., in their capacity as
Senior Managing Agents.

 

“Significant Acquisition” means the acquisition (in one or a series of related
transactions) of all or substantially all of the assets or Equity Interests of a
Person or any division, line of business or business unit of a Person for an
aggregate consideration in excess of $450,000,000.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning provided in Section 11.07.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise

 

29

--------------------------------------------------------------------------------


 

specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Guarantor.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to $250,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Syndication Agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) any
similar off-balance sheet financing product that is considered borrowed money
indebtedness for tax purposes but classified as an operating lease under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

30

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of Term A Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term A Lenders pursuant to Section 2.01(b)(i).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrowers pursuant to Section 2.01(b)(i) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate Term A Commitments for all Term A Lenders is USD $200,000,000.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Maturity Date” means January 31, 2018.

 

“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit D-2.

 

“Term B Borrowing” means, collectively, a Canadian Term B Borrowing and a US
Term B Borrowing.

 

“Term B Commitment” means, collectively, a Canadian Term B Commitment and a US
Term B Commitment.  The initial aggregate Term B Commitments for all Term B
Lenders is USD $800,000,000.

 

“Term B Facility” means, collectively, the Canadian Term B Facility and the US
Term B Facility.

 

“Term B Lenders” means, collectively, the Canadian Term B Lenders and the US
Term B Lenders.

 

“Term B Loan” means an advance made by a Term B Lender under the Term B
Facility.

 

“Term B Maturity Date” means January 31, 2019.

 

31

--------------------------------------------------------------------------------


 

“Term B Note” means a promissory note made by the Borrowers in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit D-3.

 

“Term Borrowing” means either a Term A Borrowing or a Term B Borrowing.

 

“Term Commitment” means either a Term A Commitment or a Term B Commitment.

 

“Term Facilities” means the Term A Facility and the Term B Facility.

 

“Term Lender” means a Term A Lender or a Term B Lender.

 

“Term Loan” means a Term A Loan or a Term B Loan.

 

“Threshold Amount” means $100,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans, all L/C Obligations and all
Negotiated Rate Loans.

 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

 

“Type” means, with respect to a Committed Revolving Loan, Term A Loan or Term B
Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

 

“US Term B Borrowing” means a borrowing consisting of simultaneous US Term B
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the US Term B Lenders pursuant to
Section 2.01(c)(i).

 

“US Term B Commitment” means, as to each US Term B Lender, its obligation to
make US Term B Loans to the Borrowers pursuant to Section 2.01(c)(i) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such US Term B Lender’s name on Schedule 2.01 under the
caption “US Term B Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such US Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

32

--------------------------------------------------------------------------------


 

“US Term B Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the US Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the US Term B Loans of all US
Term B Lenders outstanding at such time.

 

“US Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a US Term B Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds US Term B Loans at such time.

 

“US Term B Loan” means an advance made by any US Term B Lender under the US Term
B Facility.

 

“Ventas” shall mean Ventas, Inc., a Delaware corporation, and its permitted
successors.

 

“Wholly-Owned Subsidiary” means any wholly-owned Subsidiary of the Guarantor
that is not a special purpose entity.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

33

--------------------------------------------------------------------------------


 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Consolidated Group shall be deemed to be
carried in accordance with GAAP, excluding the effects of FASB ASC 825 on
financial liabilities.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Parent Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Parent
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Parent Borrower shall provide to the
Administrative Agent financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

(c)                                  Pro Forma Basis.  Determinations of
compliance with the financial covenants hereunder shall be made on a Pro Forma
Basis.

 

1.04                        Rounding.

 

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalents and/or Alternative Currency Equivalents
of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies or Dollars.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by the Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be its Dollar Equivalent as so determined
by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount

 

34

--------------------------------------------------------------------------------


 

(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Borrowers may from time to time request
that Revolving Loans to be made as Eurocurrency Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Revolving Loans as Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative
Agent, any Revolving Lender that consents to make such Eurocurrency Rate Loans
in such currency in accordance with the terms of this Section 1.06 and the
Alternative Currency Fronting Lender; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., twenty (20) Business Days prior
to the date of the desired Credit Extension (or such other time or date (but not
less than eleven (11) Business Days prior) as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Revolving Loans to be made as Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Revolving Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof.  Each
Revolving Lender (in the case of any such request pertaining to Revolving Loans
to be made as Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of such Eurocurrency
Rate Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

(c)                                  Any failure by a Revolving Lender or the
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or the L/C Issuer, as the case may be, to permit Revolving Loans to
be made as Eurocurrency Rate Loans, or Letters of Credit to be issued, in such
requested currency.  If the Administrative Agent and Required Revolving Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and the Revolving
Lenders and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and the Revolving
Lenders and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances. 
If the Administrative Agent shall fail to obtain consent from any Revolving
Lender to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Parent Borrower and the
Revolving Lenders.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest

 

35

--------------------------------------------------------------------------------


 

expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to such change in currency.

 

1.08                        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the establishment of the rates
described in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rates thereto.

 

1.09                        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit at any given time shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all increases that are scheduled to occur at any
time thereafter (notwithstanding that such maximum stated amount is not in
effect at such time).

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Commitments.

 

(a)                                 Committed Revolving Loans.  Subject to the
terms and conditions set forth herein, each Revolving Lender severally agrees to
make revolving loans (each such loan, a “Committed Revolving Loan”) to the
Borrowers in Dollars or (subject to the provisions of Section 2.02(f)) in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate

 

36

--------------------------------------------------------------------------------


 

Outstanding Amount of the Committed Revolving Loans of any Revolving Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Committed Revolving
Loans denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, the Outstanding Amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Fronting Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, (iii) the aggregate Outstanding Amount of all
Committed Revolving Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit and (iv) the aggregate Outstanding Amount of
all Committed Revolving Loans fronted by any Alternative Currency Fronting
Lender shall not exceed $25,000,000.  Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01.  Committed Revolving Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)                                 Term A Loans.

 

(i)                                     Term A Loans.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrowers on the Closing Date in Dollars in an amount not to
exceed such Term A Lender’s Term A Commitment; provided that after giving effect
to any such Borrowing, (i) the aggregate Outstanding Amount of all Term A Loans
shall not exceed TWO HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000), subject
to increase as provided in Section 2.16, and (ii) the Outstanding Amount of all
Term A Loans made by any Term A Lender shall not exceed such Term A Lender’s
Term A Commitment.

 

(ii)                                  Any Loans made under this
Section 2.01(b) and repaid or prepaid may not be reborrowed.  Term A Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Notwithstanding anything to the contrary contained herein, each Term A Lender
may, at its option, fulfill its obligations to make any Term A Loan available to
the Borrowers by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  Term B Loans.

 

(i)                                     US Term B Loans.  Subject to the terms
and conditions set forth herein, each US Term B Lender severally agrees to make
a single loan to the Borrowers on the Closing Date in Dollars in an amount not
to exceed such US Term B Lender’s US Term B Commitment; provided that after
giving effect to any such Borrowing, (i) the aggregate Outstanding Amount of all
US Term B Loans shall not exceed SIX HUNDRED EIGHTY-THREE MILLION FIVE HUNDRED
EIGHTY-SIX THOUSAND FOUR HUNDRED EIGHTY AND NO/100 DOLLARS ($683,586,480),
subject to increase as provided in Section 2.16, (ii) the aggregate Outstanding
Amount of all Term B Loans shall not exceed the aggregate Term B Commitment of
all Term B Lenders and (iii) the Outstanding Amount of all Term B Loans made by
any US Term B Lender shall not exceed such US Term B Lender’s Term B Commitment.

 

(ii)                                  Canadian Term B Loans.  Subject to the
terms and conditions set forth herein, each Canadian Term B Lender severally
agrees to make a single loan to the Borrowers on the Closing Date in Canadian
Dollars in an amount not to exceed such Canadian Term B Lender’s

 

37

--------------------------------------------------------------------------------


 

Canadian Term B Commitment; provided that after giving effect to any such
Borrowing, (i) the aggregate Outstanding Amount of all Canadian Term B Loans
shall not exceed ONE HUNDRED TWENTY-FOUR MILLION FOUR HUNDRED THOUSAND AND
NO/100 CANADIAN DOLLARS (CDN $124,400,000), subject to increase as provided in
Section 2.16, (ii) the aggregate Outstanding Amount of all Term B Loans shall
not exceed the aggregate Term B Commitment of all Term B Lenders and (iii) the
Outstanding Amount of all Term B Loans made by any Canadian Term B Lender shall
not exceed such Canadian Term B Lender’s Term B Commitment.

 

(iii)                               Any Loans made under this
Section 2.01(c) and repaid or prepaid may not be reborrowed.  Term B Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Notwithstanding anything to the contrary contained herein, each Term B Lender
may, at its option, fulfill its obligations to make any Term B Loan available to
the Borrowers by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided that the exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Committed Borrowing, each Term A
Borrowing, each Term B Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Parent Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 12:00 Noon (i) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency or Australian Dollars) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans.  Each
telephonic notice by the Parent Borrower pursuant to this Section 2.02(a) must
be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer.  Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount the Dollar Equivalent of which is
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Sections 2.03(b) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount the Dollar Equivalent of which is
$500,000 or a whole multiple of $100,000 in excess thereof.

 

Each Committed Loan Notice (whether telephonic or written) shall specify (i) the
name of the Borrower, (ii) whether such Borrower is requesting a Committed
Borrowing, a Term A Borrowing, a Term B Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Rate Loans, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Loans to be
borrowed, converted or continued, (v) the Type and Class of Loans to be borrowed
or continued or to which existing Loans are to be converted, (vi) if applicable,
the duration of the Interest Period with respect thereto and (vii) the currency
of the Loans to be borrowed or continued.  If the Parent Borrower fails to
specify a Type of Loan in a Committed Loan Notice with respect to a Committed
Borrowing or if the Parent Borrower fails to give a timely notice requesting a
conversion or continuation of a Revolving Loan, then the applicable Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Committed Revolving Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest

 

38

--------------------------------------------------------------------------------


 

Period of one month.  If the Parent Borrower fails to specify a Type of Loan in
a Committed Loan Notice with respect to a Term Borrowing or if the Parent
Borrower fails to give a timely notice requesting a conversion or continuation
of a Term Borrowing, then the applicable Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Canadian Term B Borrowings, such Loans shall be
continued as Eurocurrency Rate Loans with an Interest Period of one month.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans.  If the relevant Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(b)                                 Following receipt of a Committed Loan Notice
requesting a Committed Borrowing denominated in Dollars or in an Alternative
Currency with respect to which the Administrative Agent has not received notice
that any Revolving Lender is an Alternative Currency Participating Lender, the
Administrative Agent shall promptly notify each applicable Revolving Lender of
the amount (and currency) of its Applicable Percentage of the applicable
Committed Revolving Loans.  Following receipt of a Committed Loan Notice
requesting a Committed Borrowing denominated in an Alternative Currency with
respect to which the Administrative Agent and the Parent Borrower have received
notice that one or more Revolving Lenders is an Alternative Currency
Participating Lender, the Administrative Agent shall on the next following
Business Day notify (i) each Alternative Currency Funding Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of its Alternative
Currency Funding Applicable Percentage, (ii) the Alternative Currency Fronting
Lender of both the Dollar Equivalent and the Alternative Currency Equivalent of
the aggregate Alternative Currency Risk Participations in such Committed
Borrowing, (iii) each Alternative Currency Participating Lender of both the
Dollar Equivalent and the Alternative Currency Equivalent of its Alternative
Currency Risk Participation in such Committed Borrowing, and (iv) all Revolving
Lenders and the Parent Borrower of the aggregate Alternative Currency Equivalent
and the Dollar Equivalent of such Committed Borrowing and the applicable Spot
Rate used by the Administrative Agent to determine such Dollar Equivalent and
Alternative Currency Equivalent.  If no timely notice of a conversion or
continuation is provided by the Parent Borrower, the Administrative Agent shall
notify each Revolving Lender of the details of any automatic conversion to Base
Rate Loans or continuation of Committed Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection.

 

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Revolving Lender is an Alternative Currency Participating Lender or in the case
of a Term Borrowing, each applicable Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds for the applicable
currency at the Administrative Agent’s Office not later than 2:00 p.m., in the
case of any Committed Revolving Loan denominated in Dollars or in the case of a
Term Borrowing, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Committed Revolving Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  In the case of a Committed Borrowing in an
Alternative Currency with respect to which the Administrative Agent has received
notice that any Revolving Lender is an Alternative Currency Participating
Lender, each Alternative Currency Funding Lender shall make the amount of its
Alternative Currency Funding Applicable Percentage of such Revolving Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than the Applicable Time, on the Business Day specified
in the applicable Committed Loan Notice.  In any event, a Revolving Lender may
cause an Affiliate to fund or make the amount of its Loan available in
accordance with the foregoing provisions.  Upon satisfaction

 

39

--------------------------------------------------------------------------------


 

or waiver of the applicable conditions set forth in Section 4.02 (and, if such
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the relevant Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the relevant Borrower (or the account of the Parent Borrower as agent
for the relevant Borrower to the extent such funds are in respect of Loans made
to such other Borrower) on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing denominated in Dollars is given by
the Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the relevant Borrower as
provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) if the
Administrative Agent has notified the Parent Borrower that the Required Lenders
have determined that such a continuation or conversion is not appropriate, and
the Required Lenders may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Parent Borrower and the applicable Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate.  At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the applicable Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all Term A Borrowings, all Term B Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect with
respect to all Loans.

 

(f)                                   Alternative Currency Funding and
Participation.

 

(i)                                     Subject to all of the terms and
conditions set forth in this Agreement, including the provisions of
Section 2.01, and without limitation of the provisions of this Section 2.02,
with respect to any Revolving Loans denominated in an Alternative Currency with
respect to which one or more Revolving Lenders has given notice to the
Administrative Agent that it is an Alternative Currency Participating Lender,
(A) each Revolving Lender agrees from time to time on any Business Day during
the Availability Period to fund its Applicable Percentage of Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Funding Lender; and (B) each Revolving Lender severally
agrees to acquire an Alternative Currency Risk Participation in Revolving Loans
denominated in an Alternative Currency with respect to which it is an
Alternative Currency Participating Lender.

 

(ii)                                  Each Revolving Loan denominated in an
Alternative Currency shall be funded upon the request of the Parent Borrower in
accordance with Section 2.02(b).  Immediately upon the funding by the
Alternative Currency Fronting Lender of its Alternative Currency Funding
Applicable Percentage of any Revolving Loan denominated in an Alternative
Currency with

 

40

--------------------------------------------------------------------------------


 

respect to which one or more Revolving Lenders is an Alternative Currency
Participating Lender, each Alternative Currency Participating Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased (and the
Administrative Agent may apply any Cash Collateral that is available with
respect to such purchase by any Alternative Currency Participating Lender) from
such Alternative Currency Fronting Lender an Alternative Currency Risk
Participation in such Loan in an amount such that, after such purchase, each
Revolving Lender (including the Alternative Currency Funding Lenders, the
Alternative Currency Fronting Lender and the Alternative Currency Participating
Lenders) will have an Alternative Currency Loan Credit Exposure with respect to
such Revolving Loan equal in amount to its Applicable Percentage of such
Revolving Loan.

 

(iii)                               Upon the occurrence and during the
continuance of an Event of Default, the Alternative Currency Fronting Lender
may, by written notice to the Administrative Agent delivered not later than
11:00 a.m., on the second (2nd) Business Day preceding the proposed date of
funding and payment by Alternative Currency Participating Lenders of their
Alternative Currency Risk Participations purchased in such Revolving Loans as
shall be specified in such notice (the “Alternative Currency Participation
Payment Date”), request each Alternative Currency Participating Lender to fund
the Dollar Equivalent of its Alternative Currency Risk Participation purchased
with respect to such Revolving Loans to the Administrative Agent on the
Alternative Currency Participation Payment Date in Dollars.  Following receipt
of such notice, the Administrative Agent shall promptly notify each Alternative
Currency Participating Lender of the Dollar Equivalent of its Alternative
Currency Risk Participation purchased with respect to each such Revolving Loan
(determined at the Spot Rate on the date of advance of such Revolving Loan) and
the applicable Alternative Currency Participation Payment Date.  Any notice
given by the Alternative Currency Fronting Lender or the Administrative Agent
pursuant to this subsection may be given by telephone if immediately confirmed
in writing; provided that the absence of such an immediate confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

(iv)                              On the applicable Alternative Currency
Participation Payment Date, each Alternative Currency Participating Lender in
the Revolving Loans specified for funding pursuant to this Section 2.02(f) shall
deliver the Dollar Equivalent of such Alternative Currency Participating
Lender’s Alternative Currency Risk Participation with respect to such specific
Revolving Loans in Dollars and in Same Day Funds to the Administrative Agent;
provided, however, that no Alternative Currency Participating Lender shall be
(i) responsible for any default by any other Alternative Currency Participating
Lender in such other Alternative Currency Participating Lender’s obligation to
pay such amount and/or (ii) required to fund an amount under this
Section 2.02(f) that would exceed the amount of such Revolving Lender’s
Revolving Commitment.  Upon receipt of any such amounts from the Alternative
Currency Participating Lenders, the Administrative Agent shall distribute such
Dollar amounts in Same Day Funds to the Alternative Currency Fronting Lender.

 

(v)                                 In the event that any Alternative Currency
Participating Lender fails to make available to the Administrative Agent the
Dollar Equivalent of its Alternative Currency Risk Participation as provided
herein, the Administrative Agent shall be entitled to recover such amount on
behalf of the Alternative Currency Fronting Lender on demand from such
Alternative Currency Participating Lender together with interest at the
Overnight Rate for three (3) Business Days and thereafter at a rate per annum
equal to the Default Rate.  A certificate of the Administrative Agent submitted
to any Alternative Currency Participating Lender with respect to amounts owing
hereunder shall be conclusive in the absence of demonstrable error.

 

41

--------------------------------------------------------------------------------


 

(vi)                              In the event that the Alternative Currency
Fronting Lender receives a payment in respect of any Revolving Loan, whether
directly from a Borrower or otherwise, in which the Alternative Currency
Participating Lenders have fully funded in Dollars their purchase of Alternative
Currency Risk Participations, the Alternative Currency Fronting Lender shall
promptly distribute to the Administrative Agent, for its distribution to each
such Alternative Currency Participating Lender, the Dollar Equivalent of such
Alternative Currency Participating Lender’s Alternative Currency Participant’s
Share of such payment in Dollars and in Same Day Funds.  If any payment received
by the Alternative Currency Fronting Lender with respect to any Revolving Loan
in an Alternative Currency made by it shall be required to be returned by the
Alternative Currency Fronting Lender after such time as the Alternative Currency
Fronting Lender has distributed such payment to the Administrative Agent
pursuant to the immediately preceding sentence, each Alternative Currency
Participating Lender that has received a portion of such payment shall pay to
the Alternative Currency Fronting Lender an amount equal to its Alternative
Currency Participant’s Share in Dollars of the amount to be returned; provided,
however, that no Alternative Currency Participating Lender shall be responsible
for any default by any other Alternative Currency Participating Lender in that
other Alternative Currency Participating Lender’s obligation to pay such amount.

 

(vii)                           Anything contained herein to the contrary
notwithstanding, each Alternative Currency Participating Lender’s obligation to
acquire and pay for its purchase of Alternative Currency Risk Participations as
set forth herein shall be absolute, irrevocable and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Alternative Currency
Participating Lender may have against the Alternative Currency Fronting Lender,
the Administrative Agent, a Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default; (iii) any adverse
change in the condition (financial or otherwise) of any Credit Party or any of
their Subsidiaries; (iv) any breach of this Agreement or any other Loan Document
by a Credit Party or any other Lender; or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

(viii)                        In no event shall (i) the Alternative Currency
Risk Participation of any Alternative Currency Participating Lender in any
Revolving Loans denominated in an Alternative Currency pursuant to this
Section 2.02(f) be construed as a loan or other extension of credit by such
Alternative Currency Participating Lender to a Borrower, any Revolving Lender or
the Administrative Agent nor (ii) this Agreement be construed to require any
Revolving Lender that is an Alternative Currency Participating Lender with
respect to a specific Alternative Currency to make any Revolving Loans in such
Alternative Currency under this Agreement or any other Loan Document, subject to
the obligation of each Alternative Currency Participating Lender to give notice
to the Administrative Agent and the Parent Borrower at any time such Revolving
Lender acquires the ability to make Revolving Loans in such Alternative
Currency.

 

(ix)                              The Administrative Agent shall change a
Revolving Lender’s designation from Alternative Currency Participating Lender to
Alternative Currency Funding Lender with respect to an Alternative Currency for
which such Revolving Lender previously has been designated an Alternative
Currency Participating Lender, upon receipt of a written notice to the
Administrative Agent and the Parent Borrower from such Alternative Currency
Participating Lender requesting that its designation be so changed.  Each
Alternative Currency Participating Lender agrees to give such notice to the
Administrative Agent and the Parent Borrower promptly upon its acquiring the
ability to make Revolving Loans in such Alternative Currency.  Schedule 2.02
hereto lists each

 

42

--------------------------------------------------------------------------------


 

Alternative Currency Participating Lender as of the Closing Date in respect of
each Alternative Currency.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of any Borrower, any other Credit
Party or any of their Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the accounts of the Credit Parties
or their Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (y) the Outstanding Amount of the Committed Revolving Loans of any
Revolving Lender (less, with respect only to the Alternative Currency Fronting
Lender, the aggregate Alternative Currency Risk Participations in all Revolving
Loans denominated in Alternative Currencies), plus, with respect only to each
Alternative Currency Participating Lender, such Lender’s Alternative Currency
Risk Participations in Revolving Loans denominated in Alternative Currencies
advanced by the Alternative Currency Fronting Lender for such Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Parent Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  The Existing Letters of Credit shall be
deemed to have been issued hereunder, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve (12) months
after the date of issuance, unless the Required Revolving Lenders have approved
such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all of the
Revolving Lenders have approved such expiry date; provided that a Letter of
Credit may expire up to one year beyond the Letter of Credit Expiration Date so
long as the Borrowers Cash Collateralize one hundred

 

43

--------------------------------------------------------------------------------


 

and five percent (105%) of the face amount of such Letter of Credit no later
than thirty (30) days prior to the Letter of Credit Expiration Date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense (for which the
L/C Issuer is not otherwise compensated hereunder) that was not applicable on
the Closing Date and that the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(G)                               any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to the L/C Issuer (in its sole discretion) with the Borrowers or such Defaulting
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to such Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
such Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion.

 

44

--------------------------------------------------------------------------------


 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Parent Borrower delivered
to the L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer.  Such Letter of Credit Application must be received by the
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require.  Additionally,
the Parent Borrower shall furnish to the L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Parent Borrower and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof.  Unless
the L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or the Parent

 

45

--------------------------------------------------------------------------------

 


 

Borrower, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall (and shall not, if it has
received such a notice), on the requested date, issue a Letter of Credit for the
account of the relevant Borrower or other Credit Party (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage of the Aggregate Revolving Commitments times the amount of such
Letter of Credit.

 

(iii)                               If the Parent Borrower so requests in a
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a date (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon by the Parent Borrower and the L/C Issuer at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Parent Borrower shall not be required to make a specific request to the L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
(except as set forth in Section 2.03(a)(ii)(B)); provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Parent Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Parent Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(v)                                 Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall promptly notify the Parent Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrowers shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Parent Borrower shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that the Borrowers will reimburse the L/C Issuer in Dollars.  In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the L/C Issuer shall notify the Parent Borrower of
the Dollar Equivalent of

 

46

--------------------------------------------------------------------------------


 

the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrowers shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Borrowers
fail to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof.  In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Base Rate Committed
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Committed Revolving Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(b)(v) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(vi)                              Each Revolving Lender shall upon any notice
pursuant to Section 2.03(b)(v) make funds available to the Administrative Agent
(and the Administrative Agent may apply Cash Collateral that has been provided
for such purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Revolving Loan to the Borrowers in
such amount.  The Administrative Agent shall remit the funds so received to the
L/C Issuer in Dollars and such funds shall be applied to reimburse the L/C
Issuer for the applicable draw under the Letter of Credit.

 

(vii)                           With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing of Base Rate Committed Revolving
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrowers shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(b)(vi) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(viii)                        Until each Revolving Lender funds its Committed
Revolving Loan or L/C Advance pursuant to this Section 2.03(b) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

47

--------------------------------------------------------------------------------


 

(ix)                              Each Revolving Lender’s obligation to make
Committed Revolving Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(b),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Credit
Parties, any Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Committed Revolving Loans
pursuant to this Section 2.03(b) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Parent Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(x)                                 If any Revolving Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(b) by the time specified in Section 2.03(b)(vi), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding such interest and fees) shall constitute such Lender’s Committed
Revolving Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (x) shall be conclusive
absent manifest error.

 

(c)                                  Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(b), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in Dollars and
in the same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(b)(v) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The

 

48

--------------------------------------------------------------------------------


 

obligations of the Revolving Lenders under this clause (c)(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(d)                                 Obligations Absolute.  The obligation of the
Borrowers to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrowers or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any Subsidiary.

 

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(e)                                  Role of L/C Issuer.  Each Revolving Lender
and the Borrowers agree that, in paying any drawing under a Letter of Credit,
the L/C Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or

 

49

--------------------------------------------------------------------------------


 

with the approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by a Borrower that such Borrower proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of such Letter of Credit or the L/C Issuer’s payment under any Letter
of Credit without presentation to it of a draft, certificates and/or other
documents that substantially comply with the terms and conditions of such Letter
of Credit.  In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(f)                                   Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Parent Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit.

 

(g)                                  Letter of Credit Fees.  The Borrowers shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Percentage in Dollars a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral reasonably
satisfactory to the L/C Issuer pursuant to Section 2.03(a)(iii) shall be
payable, to the maximum extent permitted by applicable Law, to the other
Revolving Lenders in accordance with the upward adjustments, if any, in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.18(a)(iv), with the balance of such fee, if any, retained by the
Borrowers, if they have provided Cash Collateral in respect of such Defaulting
Lender’s Fronting Exposure, or if the Borrowers have not provided Cash
Collateral in respect of such Fronting Exposure, payable to the L/C Issuer for
its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09.  Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears and (ii) due and payable on the
first Business Day after the end of each calendar quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

50

--------------------------------------------------------------------------------


 

(h)                                 Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The Borrowers shall pay directly to the L/C
Issuer for its own account, in Dollars, a fronting fee per annum with respect to
each Letter of Credit, equal to the rate per annum specified in the Engagement
Letter.  The amount of such fronting fees shall be determined on a quarterly
basis in arrears, and due and payable on the first Business Day after the end of
each calendar quarter, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09.  In addition, the Borrowers shall
pay directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(j)                                    Letters of Credit Issued for Other Credit
Parties or Subsidiaries.  Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, another Credit Party or a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of other Credit Parties or Subsidiaries inures to the benefit of
the Borrowers, and that the Borrowers’ business derives substantial benefits
from the businesses of such Credit Parties and Subsidiaries.

 

(k)                                 Outstanding Letters of Credit.  The L/C
Issuer shall deliver to the Administrative Agent, for distribution to the
Revolving Lenders, an accounting of all Letters of Credit outstanding as of the
end of each fiscal quarter of the Guarantor.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.04, to
make loans (each such loan, a “Swing Line Loan”) in Dollars to the Borrowers
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Committed Revolving
Loans of any Revolving Lender (less, with respect only to the Alternative
Currency Fronting Lender, the aggregate Alternative Currency Risk Participations
in all Revolving Loans denominated in Alternative Currencies), plus, with
respect only to the Alternative Currency Participating Lenders, such Lender’s
Alternative Currency Risk Participations in Revolving Loans denominated in
Alternative Currencies advanced by the Alternative Currency Fronting Lender for
such Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment, (iii) the Outstanding
Amount of all Swing Line Loans shall not exceed the Swing Line Sublimit and
(iv) the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms

 

51

--------------------------------------------------------------------------------


 

and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.06, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Swing Line
Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Parent Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the Borrower that is requesting a Swing Line Borrowing,
(ii) the amount to be borrowed, which shall be a minimum of $100,000, and
(iii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will (and will not, if it has received such notice), not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of such Swing Line Loan available to the relevant Borrower at its
office by crediting the account of the relevant Borrower (or the account of the
Parent Borrower as agent for the relevant Borrower to the extent that the Swing
Line Loan is being made to such other Borrower) on the books of the Swing Line
Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrowers (which
hereby irrevocably authorize the Swing Line Lender to so request on their
behalf), that each Revolving Lender make a Base Rate Committed Revolving Loan in
an amount equal to such Revolving Lender’s Applicable Percentage of the amount
of Swing Line Loans then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Committed Revolving Loans, but subject to the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan for the account of any Revolving Lender) for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the date specified in
such Committed Loan Notice, whereupon, subject to

 

52

--------------------------------------------------------------------------------


 

Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Revolving Loan to the relevant
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by Base Rate Committed Revolving Loans in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Revolving Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Committed Revolving Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Committed Revolving Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swing Line Lender, the Credit Parties, any Subsidiary or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Committed Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
thereof in the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into

 

53

--------------------------------------------------------------------------------


 

by the Swing Line Lender in its discretion), each Revolving Lender shall pay to
the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Revolving Lender funds its Base
Rate Committed Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Negotiated Rate Loans.

 

(a)                                 Negotiated Rate Loans.  Subject to the terms
and conditions set forth herein, each Revolving Lender, severally and for itself
alone, may (but is not obligated to) make one or more loans (which loans may be
made in Dollars or in any other currency) (each such loan, a “Negotiated Rate
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate Outstanding Amount not to exceed at any time
(i) the Negotiated Rate Sublimit and (ii) with respect to Negotiated Rate Loans
made in a currency other than Dollars (plus the all outstanding Committed
Revolving Loans denominated in an Alternative Currency), the Alternative
Currency Sublimit, notwithstanding the fact that such Negotiated Rate Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Revolving Loans and L/C Obligations of such Lender may exceed the
amount of such Lender’s Revolving Commitment; provided that Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments; and,
provided, further, that Negotiated Rate Loans shall be available to the
Borrowers for periods of one (1) day to one hundred eighty (180) days, so long
as two of the three Debt Ratings from S&P, Moody’s and Fitch are BBB- or better
(Baa3 or better in the case of Moody’s).  It is understood that should a
Revolving Lender make a Negotiated Rate Loan, it shall not relieve such Lender
from its obligation to make its pro rata share of any future Committed Revolving
Loan even if after making such Committed Revolving Loan the Outstanding Amount
of Committed Revolving Loans and L/C Obligations of such Lender, together with
the Outstanding Amount of its Negotiated Rate Loans, exceeds the amount of such
Lender’s Revolving Commitment.

 

(b)                                 Procedure for Negotiated Rate Loans.  The
Parent Borrower may, from time to time, approach one or more of the Revolving
Lenders to determine whether such Lender or Lenders will make one or more
Negotiated Rate Loans.  The Parent Borrower (for itself or acting as agent on
behalf of any other Borrower) and any Revolving Lender or Revolving Lenders
shall, if each of them in their sole discretion elects to do so, agree to enter
into one or more Negotiated Rate Loans as part of such proposed Negotiated Rate
Borrowing on mutually agreed-upon terms, including the Interest Period with
respect thereto, and notify the Administrative Agent by delivering a written
Negotiated Rate Loan Notice from the Parent Borrower and the Revolving Lender or
Revolving Lenders proposing to make Negotiated Rate Loans (i) with respect to
Negotiated Rate Loans made in Dollars, before 12:00 Noon on the date of the
funding of such Negotiated Rate Loan, which shall be a Business Day (the
“Negotiated Rate Funding Date”) and (ii) with respect to Negotiated Rate Loans
made in a currency other than Dollars, two (2) Business Days prior to the
Negotiated Rate Funding Date.  Such Negotiated Rate Loan Notice shall

 

54

--------------------------------------------------------------------------------


 

specify the Borrower that is requesting a Negotiated Rate Loan, the amount of
each Negotiated Rate Loan that such Revolving Lender or Revolving Lenders will
make as part of such proposed Negotiated Rate Borrowing, the Negotiated Rate
Funding Date, the currency of the Negotiated Rate Loan requested, the date or
dates of maturity thereof, which date or dates may not occur after the Revolving
Maturity Date, the rate or rates of interest applicable thereto and all other
terms thereof.  Each Negotiated Rate Loan shall be made pursuant to a Negotiated
Rate Loan Notice.  In lieu of delivering the written Negotiated Rate Loan Notice
described above, the Parent Borrower may give the Administrative Agent
telephonic notice of any Negotiated Rate Borrowing by the time required under
this clause (b), provided that such telephonic notice shall be confirmed by
delivery of a written Negotiated Rate Loan Notice to the Administrative Agent by
no later than 2:00 p.m. on the date of such telephonic notice.

 

(c)                                  Funding of Negotiated Rate Loans in
Dollars.  No later than 2:00 p.m. on the Negotiated Rate Funding Date, each
applicable Revolving Lender will make available to the Administrative Agent in
Dollars and immediately available funds at the Administrative Agent’s Office the
Negotiated Rate Loan, if any, to be made by such Lender as part of the
Negotiated Rate Borrowing to be made on such date in the manner provided above. 
Upon receipt by the Administrative Agent of all such funds, the Administrative
Agent shall disburse to the relevant Borrower on such date such Negotiated Rate
Loan in like funds to such Borrower’s account (or the account of the Parent
Borrower as agent for the relevant Borrower to the extent such funds are in
respect of Negotiated Rate Loans made to such other Borrower) specified in the
relevant Negotiated Rate Loan Notice.  The Administrative Agent may, but shall
not be required to, advance on behalf of any Revolving Lender such Revolving
Lender’s Negotiated Rate Loan on the date a Negotiated Rate Loan is made unless
such Revolving Lender shall have notified the Administrative Agent prior to such
date that it does not intend to make available such Negotiated Rate Loan on such
date.  If the Administrative Agent makes such advance, the Administrative Agent
shall be entitled to recover such amount on demand from the Revolving Lender on
whose behalf such advance was made, and if such Revolving Lender does not pay
the Administrative Agent the amount of such advance on demand, the Borrowers
shall promptly repay such amount to the Administrative Agent.  Until such amount
is repaid to the Administrative Agent by such Revolving Lender or the Borrowers,
such advance shall be deemed for all purposes to be a Negotiated Rate Loan made
by the Administrative Agent.  In such event, if a Revolving Lender has not in
fact made its share of the applicable Negotiated Rate Loan available to the
Administrative Agent, then the applicable Revolving Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Revolving Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans.  If the Borrowers and such Revolving Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Revolving Lender that shall have failed to make such payment to the
Administrative Agent.

 

(d)                                 Funding of Negotiated Rate Loans in
Currencies other than Dollars.  No later than (i) 2:00 p.m. on the Negotiated
Rate Funding Date, each applicable Revolving Lender will make available directly
to the relevant Borrower such Negotiated Rate Loans in the applicable currency
either by (A) crediting the account of the relevant Borrower on the books of
such Revolving Lender with the amount of such funds or (B) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) such Revolving Lender by the Parent Borrower and (ii)

 

55

--------------------------------------------------------------------------------


 

promptly following receipt thereof, the relevant Borrower or Parent Borrower
shall provide the Administrative Agent written notice of receipt of the proceeds
of such Negotiated Rate Loan.

 

2.06                        Prepayments.

 

(a)                                 The Borrowers may, upon notice by the Parent
Borrower to the Administrative Agent, at any time or from time to time,
voluntarily prepay Committed Revolving Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) two (2) Business Days (or such shorter
period as the Administrative Agent shall agree) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days
(or five (5) Business Days, in the case of prepayment of Loans denominated in
Special Notice Currencies or Australian Dollars) (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies and (C) on the
date of prepayment of Base Rate Committed Revolving Loans; (ii) any prepayment
of Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount the Dollar Equivalent of which is
$500,000 or a whole multiple of $100,000 in excess thereof; and (iv) any
prepayment of Base Rate Committed Revolving Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Revolving Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Revolving Lender of its receipt of each such notice, and of
the amount of such Lender’s Applicable Percentage of such prepayment (including,
in the event such prepayment is of a Committed Revolving Loan denominated in an
Alternative Currency, each Alternative Currency Funding Lender’s Alternative
Currency Funding Applicable Percentage of such payment).  If such notice is
given by the Parent Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon an event, such as the effectiveness
of other credit facilities, the receipt of the proceeds from the issuance of
Equity Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Parent Borrower if such condition is not satisfied.  Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment made pursuant to this clause (a) shall be made
ratably among the Revolving Lenders in accordance with their respective
Applicable Percentages of the Committed Revolving Loans.

 

(b)                                 The Borrowers may, upon notice by the Parent
Borrower to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000, or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Parent Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied.

 

56

--------------------------------------------------------------------------------


 

(c)                                  The Borrowers may, upon notice by the
Parent Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Negotiated Rate Loans in whole or in part without premium or
penalty (unless the relevant Borrower and the applicable Lender have otherwise
agreed, in which case such Negotiated Rate Loan may be prepaid in accordance
with such agreement); provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. on the requested date of
prepayment of such Negotiated Rate Loans; (ii) the Revolving Lender or Revolving
Lenders making the Negotiated Rate Loan have consented to such prepayment; and
(iii) unless agreed to by the applicable Revolving Lender and the Administrative
Agent (such consent not to be unreasonably withheld), any prepayment of
Negotiated Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding.  Each such notice shall specify the date and amount of
such prepayment.  The Administrative Agent will promptly notify each applicable
Revolving Lender of its receipt of each such notice, and of the amount of such
Revolving Lender’s Applicable Percentage of such prepayment.  If such notice is
given by the Parent Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, that a notice of voluntary prepayment may
state that such notice is conditioned upon an event, such as the effectiveness
of other credit facilities, the receipt of the proceeds from the issuance of
Equity Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Parent Borrower if such condition is not satisfied.  Any prepayment of a
Negotiated Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts as may be agreed to by the
relevant Borrower and the Revolving Lender or Revolving Lenders making such
Negotiated Rate Loan.

 

(d)                                 If the Administrative Agent notifies the
Parent Borrower at any time that (i) the Total Revolving Outstandings at such
time exceed an amount equal to one hundred and five percent (105%) of the
Aggregate Revolving Commitments then in effect, (ii) the L/C Obligations at such
time exceed the Letter of Credit Sublimit then in effect, (iii) the Swing Line
Loans outstanding at such time exceed the Swing Line Sublimit then in effect,
(iv) the Negotiated Rate Loans outstanding at such time exceed the Negotiated
Rate Sublimit then in effect, or (v) the Outstanding Amount of all Committed
Revolving Loans denominated in Alternative Currencies and Negotiated Rate Loans
denominated in a currency other than Dollars at such time exceeds an amount
equal to one hundred and five percent (105%) of the Alternative Currency
Sublimit then in effect, the Borrowers shall immediately (or within five (5)
Business Days in the case of the Alternative Currency Sublimit) prepay the
applicable Revolving Loans or Negotiated Rate Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that, subject to the provisions of Section 2.17(a)(iv), the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the Committed Revolving
Loans, the Swing Line Loans and the Negotiated Rate Loans, the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

 

(e)                                  The Borrowers may, upon notice by the
Parent Borrower to the Administrative Agent, at any time or from time to time,
voluntarily prepay Term A Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
such shorter period as the Administrative Agent shall agree) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Canadian Dollars and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; (iii) any prepayment
of Eurocurrency Rate Loans denominated in Canadian Dollars shall be in a minimum
principal amount the Dollar Equivalent of which is $500,000 or a whole multiple
of $100,000 in excess

 

57

--------------------------------------------------------------------------------


 

thereof; and (iv) any prepayment of Term A Loans that are Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term A Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Term A Loans.  The
Administrative Agent will promptly notify each applicable Term A Lender of its
receipt of each such notice, and of the amount of such Term A Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the Parent
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon an event, such as the effectiveness of other credit
facilities, the receipt of the proceeds from the issuance of Equity Interests or
other Indebtedness or the receipt of the proceeds from a Disposition, in which
case such notice of prepayment may be revoked by the Parent Borrower if such
condition is not satisfied.  Any prepayment of Term A Loans that are
Eurocurrency Rate Loans shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment made pursuant to this clause (e) shall be made
ratably among the applicable Term A Lenders in accordance with their respective
Applicable Percentages of the applicable Term A Loans.

 

(f)                                   The Borrowers may, upon notice by the
Parent Borrower to the Administrative Agent, at any time or from time to time,
voluntarily prepay Term B Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days (or such shorter period as the
Administrative Agent shall agree) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four (4) Business Days (or
such shorter period as the Administrative Agent shall agree) prior to any date
of prepayment of Eurocurrency Rate Loans denominated in Canadian Dollars and
(C) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof; (iii) any prepayment
of Eurocurrency Rate Loans denominated in Canadian Dollars shall be in a minimum
principal amount the Dollar Equivalent of which is $500,000 or a whole multiple
of $100,000 in excess thereof; and (iv) any prepayment of Term B Loans that are
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Term B Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Term B
Loans.  The Administrative Agent will promptly notify each applicable Term B
Lender of its receipt of each such notice, and of the amount of such Term B
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Parent Borrower, the Borrowers shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided, however, that a notice of voluntary prepayment may state that
such notice is conditioned upon an event, such as the effectiveness of other
credit facilities, the receipt of the proceeds from the issuance of Equity
Interests or other Indebtedness or the receipt of the proceeds from a
Disposition, in which case such notice of prepayment may be revoked by the
Parent Borrower if such condition is not satisfied.  Any prepayment of Term B
Loans that are Eurocurrency Rate Loans shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each prepayment made pursuant to this clause
(f) shall be made ratably among the applicable Term B Lenders in accordance with
their respective Applicable Percentages of the applicable Term B Loans.

 

58

--------------------------------------------------------------------------------


 

2.07                        Termination or Reduction of Revolving Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Commitments will terminate on the Revolving Maturity Date.

 

(b)                                 The Parent Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 Noon five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Parent Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, (A) the Total Revolving Outstandings would exceed the Aggregate
Revolving Commitments, (B) the Outstanding Amount of all Letters of Credit would
exceed the Letter of Credit Sublimit, (C) the Outstanding Amount of all Swing
Line Loans would exceed the Swing Line Sublimit, (D) the Outstanding Amount of
all Negotiated Rate Loans would exceed the Negotiated Rate Sublimit or (E) the
Outstanding Amount of all Revolving Committed Loans denominated in Alternative
Currencies and Negotiated Rate Loans denominated in a currency other than
Dollars exceeds an amount equal to one hundred and five percent (105%) of the
Alternative Currency Sublimit.  Each notice of termination shall specify such
election to terminate and the effective date thereof.  The Administrative Agent
will promptly notify the Revolving Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments.  The amount of any such
Aggregate Revolving Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Parent Borrower.  Any reduction of the Aggregate Revolving Commitments shall
be applied to the Revolving Commitment of each Revolving Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.  A notice delivered by the Parent Borrower
pursuant to this Section 2.07 may state that such notice is conditioned upon an
event, such as the effectiveness of other credit facilities, the receipt of
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of proceeds from a Disposition, in which case such notice may be revoked
by the Parent Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

 

2.08                        Repayment.

 

(a)                                 The Borrowers shall repay to the Revolving
Lenders on the Revolving Maturity Date, unless accelerated sooner pursuant to
Section 8.02, the entire outstanding principal balance of all Committed
Revolving Loans, Swing Line Loans, Negotiated Rate Loans and all L/C
Obligations, together with accrued but unpaid interest, fees and all other sums
with respect thereto.

 

(b)                                 The Borrowers shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten (10) Business Days after such
Loan is made and (ii) the Revolving Maturity Date.

 

(c)                                  The Borrowers shall repay each Term A Loan
on the Term A Maturity Date, unless accelerated sooner pursuant to Section 8.02,
together with accrued but unpaid interest, fees and all other sums with respect
thereto.

 

(d)                                 The Borrowers shall repay each Term B Loan
on the Term B Maturity Date, unless accelerated sooner pursuant to Section 8.02,
together with accrued but unpaid interest, fees and all other sums with respect
thereto.

 

59

--------------------------------------------------------------------------------


 

2.09                        Interest.

 

(a)                                 Applicable Interest.  Subject to the
provisions of subsection (b) below, (i) each Eurocurrency Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Committed
Revolving Loans; and (iv) each Negotiated Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the amount agreed to between the relevant Borrower and the
Revolving Lender as set forth in the Negotiated Rate Loan Notice.

 

(b)                                 Default Interest.

 

(i)                                     If any amount of principal of any Loan
is not paid when due, whether at stated maturity, by acceleration or otherwise,
then upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest Payment Date.  Interest on each
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

 

(d)                                 Interest Act (Canada).  For the purposes of
the Interest Act (Canada), (i) whenever a rate of interest or fee rate hereunder
is calculated on the basis of a year (the “deemed year”) that contains fewer
days than the actual number of days in the calendar year of calculation, such
rate of interest or fee rate shall be expressed as a yearly rate by multiplying
such rate of interest or fee rate by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year,
(ii) the principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder and (iii) the rates of interest stipulated herein
are intended to be nominal rates and not effective rates or yields.

 

(e)                                  Alternative Currency Fronting Lender. 
Interest on any Revolving Loan in an Alternative Currency advanced by the
Alternative Currency Fronting Lender shall be for the benefit of the Alternative
Currency Fronting Lender, and not any Alternative Currency Participating Lender,
until the applicable

 

60

--------------------------------------------------------------------------------


 

Alternative Currency Participating Lender has funded its participation therein
to the Alternative Currency Fronting Lender.

 

2.10                        Fees.

 

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

 

(a)                                 Facility Fee.  The Borrowers shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Applicable Percentage of the Aggregate Revolving Commitments, a
facility fee in Dollars equal to the Facility Fee Rate times the actual daily
amount of the Aggregate Revolving Commitments (or, if the Aggregate Revolving
Commitments have terminated, on the Outstanding Amount of all Committed
Revolving Loans, Swing Line Loans, Negotiated Rate Loans and L/C Obligations),
regardless of usage, subject to adjustment as provided in Section 2.18.  The
facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Revolving Loans, Swing Line Loans,
Negotiated Rate Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears (calculated on a 360-day basis) on
the last Business Day of each calendar quarter, commencing with the first such
date to occur after the Closing Date, and on the Revolving Maturity Date (and,
if applicable, thereafter on demand).  The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Facility Fee Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Facility Fee Rate separately for each period during such quarter that such
Facility Fee Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrowers shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Engagement Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, absent manifest error.

 

(ii)                                  The Borrowers shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, absent manifest
error.

 

(c)                                  Alternative Currency Fronting Fee.  The
Borrowers shall pay directly to the Alternative Currency Fronting Lender, for
its own account, in Dollars, a fronting fee with respect to the portion of each
Committed Borrowing in an Alternative Currency advanced by such Alternative
Currency Fronting Lender for an Alternative Currency Participating Lender (but
excluding the portion of such advance constituting the Alternative Currency
Fronting Lender’s Applicable Percentage of such Committed Borrowing as an
Alternative Currency Funding Lender), equal to 0.125% times such portion of such
Committed Borrowing, computed on the Dollar Equivalent of such Committed
Borrowing, such fee to be payable on the date of such Committed Borrowing.

 

2.11                        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans

 

61

--------------------------------------------------------------------------------


 

denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.12                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.13                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal of and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrowers are prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrowers shall make such payment in Dollars in an amount equal to the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein, including without
limitation the Alternative Currency Fronting Lender’s Alternative Currency
Funding Applicable Percentage of any payment made

 

62

--------------------------------------------------------------------------------


 

with respect to any Revolving Loan as to which any Alternative Currency
Participating Lender has not funded its Alternative Currency Risk Participation)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent (i) after
2:00 p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by any Borrower shall come due on a date other than a Business Day,
such due date shall be extended to the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand (without
duplication) such corresponding amount in Same Day Funds with interest thereon,
for each day from and including the date such amount is made available to the
relevant Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrowers, the interest rate applicable to the
Loans constituting such Borrowing.  If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrowers the amount of
such interest paid by the Borrowers for such period.  In the event the Borrowers
pay such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing.  If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(i)                                     Payments by the Borrowers; Presumptions
by Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Parent Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrowers have not in fact made such payment,
then each of the applicable Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

63

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the relevant Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Revolving Loans
(including Revolving Loans denominated in Alternative Currencies in the event
they are Alternative Currency Funding Lenders), to fund participations in
Letters of Credit and Swing Line Loans, to make payments pursuant to
Section 10.04(c), to make Term A Loans, to make Term B Loans, and to fund
Alternative Currency Risk Participations (if they are Alternative Currency
Participating Lenders) are several and not joint.  The failure of any applicable
Lender to make any Committed Revolving Loan (including Revolving Loans
denominated in an Alternative Currency in the event it is an Alternative
Currency Funding Lender), to fund any such participation, to make any payment
under Section 10.04(c) on any date required hereunder, to make any Term A Loan
or to make any Term B Loan shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed
Revolving Loan (including Revolving Loans denominated in an Alternative Currency
in the event it is an Alternative Currency Funding Lender), to purchase its
participation, to make its payment under Section 10.04(c), to make its Term A
Loan or to make its Term B Loan.

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.14                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Revolving Loans, Term A Loans or Term B Loans made by it, the
participations in L/C Obligations or in Swing Line Loans or the Alternative
Currency Risk Participations held by it (but not including any amounts applied
by the Alternative Currency Fronting Lender to Revolving Loans in respect of
Alternative Currency Risk Participations that have not yet been funded in
accordance with the terms of this Agreement) resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Revolving Loans, Term A Loans, Term B Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Revolving Loans, Term A Loans and Term B Loans
and subparticipations in L/C Obligations, Swing Line Loans and Alternative
Currency Risk Participations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Revolving
Loans, Term A Loans and Term B Loans or such other amounts owing them, as
applicable, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

64

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section 2.14 shall
not be construed to apply to (x) any payment made by or on behalf of any
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.17 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrowers or any Subsidiary thereof (as to which the
provisions of this Section 2.14 shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

2.15                        Extension of Revolving Maturity Date.

 

(a)                                 Requests for Extension.  The Parent Borrower
may, by notice to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than ninety (90) days and not later than thirty (30) days
prior to the Initial Revolving Maturity Date, elect that the Revolving Lenders
extend the Revolving Maturity Date for an additional year from the Initial
Revolving Maturity Date.

 

(b)                                 Confirmation by Administrative Agent.  The
Administrative Agent shall confirm receipt of the Parent Borrower’s notice
delivered pursuant to Section 2.15(a) no later than the date that is fifteen
(15) days prior to the Initial Revolving Maturity Date (or, if such date is not
a Business Day, on the next preceding Business Day).

 

(c)                                  Extension of Revolving Maturity Date.  If
(and only if) the conditions precedent set forth in Section 2.15(d) have been
met, then, effective as of the Initial Revolving Maturity Date, the Revolving
Maturity Date shall be extended to the date falling one year after the Initial
Revolving Maturity Date (except that, if such date is not a Business Day, such
Maturity Date as so extended shall be the next preceding Business Day).

 

(d)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to such extension, (i) the Parent Borrower shall
deliver to the Administrative Agent a certificate of the Parent Borrower dated
as of the Initial Revolving Maturity Date signed by a Responsible Officer
(x) certifying and attaching the resolutions adopted by each of the Credit
Parties approving or consenting to such extension and (y) certifying that
(1) the representations and warranties contained in Article V and in the other
Loan Documents are true and correct in all material respects on and as of the
Initial Revolving Maturity Date (other than the representation in Section 5.18,
which shall be made only as of the Closing Date), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 and (2) as of the Initial Revolving Maturity
Date, and immediately after giving effect to such extension, no Default exists
and (ii) the Borrowers shall pay to the Revolving Lenders on the Initial
Revolving Maturity Date a fee (to be shared among the Revolving Lenders based
upon their Applicable Percentages of the Aggregate Revolving Commitments) equal
to the product of (x) 0.15% multiplied by (y) the then Aggregate Revolving
Commitments.

 

(e)                                  Conflicting Provisions.  This Section 2.15
shall supersede any provisions in Section 10.01 to the contrary.

 

65

--------------------------------------------------------------------------------


 

2.16                        Increase in Revolving Commitments; Addition of
Incremental Term Loan Facilities.

 

(a)                                 Request for Increase.  At any time prior to
the then applicable Maturity Date, the Borrowers shall have the right to request
an increase in the Aggregate Revolving Commitments (each such increase, an
“Incremental Revolving Increase”) or add one or more tranches of term loans
(each an “Incremental Term Loan Facility”; each Incremental Term Loan Facility
and each Incremental Revolving Increase are collectively referred to as
“Incremental Facilities”) in an aggregate amount of up to FIVE HUNDRED MILLION
DOLLARS ($500,000,000); provided that (i) no Default has occurred and is
continuing, (ii) each increase must be in a minimum amount of $10,000,000 and in
integral multiples of $5,000,000 in excess thereof (or such other amounts as are
agreed to by the Parent Borrower and the Administrative Agent), (iii) the
maturity date of any Incremental Revolving Increase shall be no later than the
Revolving Maturity Date, the maturity date of any Incremental Term Loan Facility
shall be no later than the Term A Maturity Date or Term B Maturity Date, as
applicable, and (iv) the conditions to the making of a Credit Extension set
forth in Section 4.02 shall be satisfied or waived.  At the time of sending such
notice, the Parent Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Revolving Lender, Term A Lender
or Term B Lender, as applicable, is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the applicable Lenders).

 

(b)                                 Lender Elections to Increase.  Each
applicable Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Commitment or make term loans
under the proposed Incremental Term Loan Facility, as applicable, and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase or requested Incremental Term Loan
Facility.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment or make term loans under the
Incremental Term Loan Facility, as applicable.  Any such Incremental Facility
shall be syndicated on a best efforts basis and no Lender shall be required to
increase its Revolving Commitment or make term loans under the Incremental Term
Loan Facility, as applicable, to facilitate such Incremental Facility.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Parent Borrower
and each applicable Lender of the Lenders’ responses to each request made
hereunder.  Subject to the approval of the Administrative Agent and, in the case
of an Incremental Revolving Increase, the L/C Issuer (which approvals shall not
be unreasonably withheld), the Parent Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Commitments are increased or term loans shall be made under any Incremental Term
Loan Facility, as applicable, in accordance with this Section 2.16, the
Administrative Agent and the Parent Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such Incremental
Facility.  The Administrative Agent shall promptly notify the Parent Borrower
and the applicable Lenders of the final allocation of such Incremental Facility
and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Incremental
Facility.  As a condition precedent to such Incremental Facility, the Parent
Borrower shall deliver to the Administrative Agent a certificate of the Parent
Borrower dated as of the Increase Effective Date signed by a Responsible Officer
(i) certifying and attaching the resolutions adopted by each of the Credit
Parties approving or consenting to such Incremental Facility, and
(ii) certifying that (A) the representations and warranties contained in
Article V and in the other Loan Documents are true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and

 

66

--------------------------------------------------------------------------------


 

as of the Increase Effective Date (other than the representation in
Section 5.18, which shall be made only as of the Closing Date), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) as
of the Increase Effective Date, and immediately after giving effect to such
Incremental Facility, no Default exists.  In connection with any Incremental
Revolving Increase, the Borrowers shall prepay any Committed Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Revolving Loans ratable with any revised Applicable
Percentages arising from any non-ratable increase in the Revolving Commitments
under this Section 2.16.  The Borrowers shall provide a Note to any new Lender
joining on the Increase Effective Date, if requested.

 

(f)                                   Conflicting Provisions.  This Section 2.16
shall supersede any provisions in Sections 2.14 or 10.01 to the contrary.

 

(g)                                  Fees.  The Borrowers shall pay such fees to
the Administrative Agent, for its own account and for the benefit of the Lenders
providing such Incremental Facility, as set forth in the Engagement Letter and
as otherwise determined at the time of such Incremental Facility.

 

(h)                                 Amendments.  If any amendment to this
Agreement is reasonably requested to give effect to or to evidence any addition
of Incremental Facilities pursuant to and in accordance with this Section 2.16,
then such amendment shall be effective if executed by the Credit Parties, each
Lender providing such Incremental Facility and the Administrative Agent.

 

2.17                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.

 

(i)                                     (A) Upon the request of the
Administrative Agent or the L/C Issuer (x) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (y) if, as of the Letter of Credit Expiration
Date, any L/C Obligation (other than in respect of an Extended Letter of Credit)
for any reason remains outstanding or (B) upon the request of the Administrative
Agent pursuant to Section 8.02, the Borrowers shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)                                  If at any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, the
L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender,
the Borrowers shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(iii)                               In addition, if the Administrative Agent
notifies the Parent Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds one hundred and five percent (105%) of the
Letter of Credit Sublimit then in effect, then, within five (5) Business Days
after receipt of such notice, the Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit; provided that Cash
Collateral provided pursuant to this Section 2.17(a)(iii) shall be refunded to
the relevant Borrower when the Outstanding Amount of

 

67

--------------------------------------------------------------------------------


 

all L/C Obligations is less than one hundred and five percent (105%) of the
Letter of Credit Sublimit then in effect.

 

(iv)                              The Administrative Agent may, at any time and
from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided as required in the reasonable judgment of
the Administrative Agent in order to protect against the results of exchange
rate fluctuations.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts at Bank of
America.  Each of the Borrowers, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuer and the
Revolving Lenders (including the Swing Line Lender and the Alternative Currency
Fronting Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Administrative Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an aggregate amount equal to
the excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Administrative Agent reasonably determines
to be free and clear of any such right and claim.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under or
applied pursuant to any of this Section 2.17 or Sections 2.02, 2.03, 2.04, 2.06,
2.18 or 8.02 in respect of Letters of Credit, Swing Line Loans or Alternative
Currency Risk Participations shall be held and applied to the satisfaction of
the specific L/C Obligations, obligations to fund participations in Swing Line
Loans or obligations to fund Alternative Currency Risk Participations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly (and in any event within two (2) Business
Days), together with all interest, if any, that has accrued on such amount,
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by (x) the cure or waiver of the
relevant Event of Default in respect of Cash Collateral provided pursuant to
Section 8.02 and (y) the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)), (ii) as provided in Section 2.17(a)(iii) (solely to the
extent described therein) or (iii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrowers (including
any interest thereon) shall not be released during the continuance of a Default
or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03 during the
continuance of an Event of Default), and (y) the Person providing Cash
Collateral and the L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender, as applicable, may agree that Cash Collateral (including any
interest thereon) shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

68

--------------------------------------------------------------------------------


 

2.18                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit or any Alternative Currency Risk
Participation; fourth, as the Parent Borrower may request (so long as no Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  Such Defaulting Lender
(x) shall not be entitled to receive any facility fee on unfunded amounts
pursuant to Section 2.10(a) for any period during which that Lender is a
Defaulting Lender except only to the extent allocable to the sum of (1) the
Outstanding Amount of the Committed Revolving Loans funded by it, (2) its
Applicable

 

69

--------------------------------------------------------------------------------


 

Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided (or is deemed to have provided) Cash Collateral pursuant
to Section 2.03(a)(iii), Section 2.17 or Section 2.18(a)(ii), as applicable, and
(3) its Alternative Currency Participant’s Share of all Revolving Loans
denominated in Alternative Currencies for which it is deemed to have provided
Cash Collateral pursuant to Section 2.17 or Section 2.18(a)(ii), as applicable
(and the Borrowers shall (A) be required to pay to each of the L/C Issuer, the
Swing Line Lender and the Alternative Currency Fronting Lender, as applicable,
the amount of such facility fee allocable to its Fronting Exposure arising from
such Defaulting Lender (solely to the extent not Cash Collateralized by the
Borrowers) and (B) not be required to pay the remaining amount of such facility
fee that otherwise would have been required to have been paid to such Defaulting
Lender), and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(g).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans or Alternative Currency Risk Participations pursuant
to Sections 2.02, 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans and Alternative Currency Risk
Participations shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of such non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Revolving Loans of such Lender.

 

(b)                                 Defaulting Lender Cure.  If the Parent
Borrower, the Administrative Agent, and, in the case of a Defaulting Lender that
is a Revolving Lender, the Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase
that portion of outstanding Committed Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations of the other Revolving Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans and Alternative Currency Risk Participations to be
held on a pro rata basis by the Revolving Lenders in accordance with their
Applicable Percentages of the Aggregate Revolving Commitments (without giving
effect to Section 2.18(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

2.19                        Joint and Several Liability.

 

(a)                                 Each of the Borrowers is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the Lenders under this Agreement, for the mutual

 

70

--------------------------------------------------------------------------------


 

benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them.

 

(b)                                 Each of the Borrowers hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the obligations
hereunder as and when due or to perform any of such obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 2.19 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of occurrence of any Default or Event of Default
(except to the extent notice is expressly required to be given pursuant to the
terms of this Agreement) or of any demand for any payment under this Agreement
(except to the extent demand is expressly required to be given pursuant to the
terms of this Agreement), notice of any action at any time taken or omitted by
the Lenders under or in respect of any of the Obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Agreement.  Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations hereunder, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any Borrower in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by the Lenders in
respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.19, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section 2.19, it being the intention of each Borrower that, so long
as any of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.19 shall not be discharged except by performance
and then only to the extent of such performance.  The obligations of each
Borrower under this Section 2.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Borrower or any Lender.  The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

 

(f)                                   The provisions of this Section 2.19 are
made for the benefit of the Administrative Agent, the L/C Issuer, the Swing Line
Lender, the Alternative Currency Fronting Lender (as applicable) and the

 

71

--------------------------------------------------------------------------------


 

Lenders and their respective successors and assigns, and may be enforced by any
such Person from time to time against any of the Borrowers as often as occasion
therefor may arise and without requirement on the part of any Lender first to
marshal any of its claims or to exercise any of its rights against any of the
other Borrowers or to exhaust any remedies available to it against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy.  The provisions of this
Section 2.19 shall remain in effect until all of the Obligations hereunder shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, or otherwise,
the provisions of this Section 2.19 will forthwith be reinstated and in effect
as though such payment had not been made.

 

(g)                                  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, the obligations of each
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law or any Debtor Relief Laws.

 

(h)                                 The Borrowers hereby agree as among
themselves that, in connection with payments made hereunder, each such Person
shall have a right of contribution from each other Borrower in accordance with
applicable Laws.  Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the Commitments relating thereto shall have expired
or been terminated, and none of the Borrowers shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the Commitments relating thereto shall have expired or been terminated.

 

(i)                                     Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, no Foreign Borrower shall
be liable for the Obligations of the Parent Borrower.

 

2.20                        Appointment of Parent Borrower as Agent for Credit
Parties.

 

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
agent for all purposes under this Agreement and the other Loan Documents
(including, without limitation, with respect to all matters related to
Borrowings and the repayment of Loans and Letters of Credit as described in
Article II hereof).  Each of the Credit Parties acknowledges and agrees that
(a) the Parent Borrower may execute such documents as agent on behalf of such
Credit Party (whether as Borrower or Guarantor) as the Parent Borrower deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Parent
Borrower as agent on its behalf, (b) any notice or other communication delivered
by the Administrative Agent, the L/C Issuer, the Swing Line Lender, the
Alternative Currency Fronting Lender (as applicable) and any Lender hereunder to
the Parent Borrower shall be deemed to have been delivered to each of the Credit
Parties and (c) the Administrative Agent and each of the Lenders shall accept
(and shall be permitted to rely on) any document or agreement executed by the
Parent Borrower as agent on behalf of the Credit Parties (or any of them).  The
Borrowers shall act through the Parent Borrower (acting as agent for the
Borrowers) for all purposes under this Agreement and the other Loan Documents. 
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Agreement requires any Credit Party to interact in any manner
with the Administrative Agent or the Lenders, such Credit Party shall do so
through the Parent Borrower (acting as agent for the Borrowers).

 

72

--------------------------------------------------------------------------------


 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  (i) Any and all
payments by or on account of any obligation of the Borrowers hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Borrower, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or any
Borrower, then the Administrative Agent or such Borrower shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(i)                                     If any Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
Section 3.01(e), (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Borrowers
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the Administrative Agent, the applicable
Lender or the L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

 

(ii)                                  If any Borrower or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Borrower or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) such Borrower or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, the applicable Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law.

 

(c)                                  Tax Indemnification.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, the Borrowers shall, and do hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and

 

73

--------------------------------------------------------------------------------


 

shall make payment in respect thereof, within ten (10) Business Days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, to the extent such Indemnified Taxes or Other Taxes are payable in
respect of any payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document or otherwise with respect to any Loan
Document or activities related thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Parent Borrower by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.  Each of the Borrowers shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for any amount which a Lender or the
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and do
hereby, indemnify and shall make payment in respect thereof, within ten
(10) Business Days after demand therefor, (x) the Administrative Agent against
any Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to
the extent that the Borrowers have not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrowers to do so) and (y) the Administrative Agent and the Borrowers, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorize the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Parent Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Each Lender shall deliver to the Parent
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Parent Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrowers or
the Administrative

 

74

--------------------------------------------------------------------------------


 

Agent, as the case may be, to determine (A) whether or not payments made by the
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is resident for tax purposes in the
United States:

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Parent Borrower and the Administrative Agent executed originals of IRS Form W-9
or such other documentation or information prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Borrowers or the Administrative Agent, as the case may be, to
determine that such Lender is not subject to backup withholding or information
reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Parent Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(iii)                               duly completed executed originals of IRS
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

 

(iv)                              duly completed executed originals of IRS
Form W-8ECI,

 

(v)                                 duly completed executed originals of IRS
Form W-8IMY and all required supporting documentation,

 

(vi)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or

 

(vii)                           any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed, together with such supplementary documentation
as may be prescribed by applicable Law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

75

--------------------------------------------------------------------------------


 

(A)                               each Lender shall deliver to the
Administrative Agent and the Parent Borrower at the time or times prescribed by
applicable Law and at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent such documentation prescribed by applicable
Law or reasonably requested by the Administrative Agent or the Parent Borrower
sufficient for the Administrative Agent and the Borrowers to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA.

 

(viii)                        Each Lender shall promptly (A) notify the Parent
Borrower and the Administrative Agent of any change in circumstances that would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Law, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that such Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market (each an “Affected Eurocurrency Rate Loan”),
then (a) such Lender shall promptly give written notice of such circumstances to
the Parent Borrower through the Administrative Agent, which notice shall (i) in
the case of any such restriction or prohibition with respect to an Alternative
Currency, include such Revolving Lender’s notification that it

 

76

--------------------------------------------------------------------------------


 

will thenceforth be an Alternative Currency Participating Lender with respect to
such Alternative Currency, and (ii) be withdrawn whenever such circumstances no
longer exist, (b) the obligation of such Lender hereunder to make Affected
Eurocurrency Rate Loans, continue Affected Eurocurrency Rate Loans as such and,
in the case of Eurocurrency Rate Loans in Dollars, to convert a Base Rate Loan
to an Affected Eurocurrency Rate Loan shall forthwith be suspended and, until
such time as it shall no longer be unlawful for such Lender to make or maintain
such Affected Eurocurrency Rate Loans, such Lender shall then have a commitment
only to make a Base Rate Loan when an Affected Eurocurrency Rate Loan
denominated in Dollars is requested and to purchase Alternative Currency Risk
Participations when an Affected Eurocurrency Rate Loan denominated in an
Alternative Currency is requested, (c) such Lender’s Loans then outstanding as
Affected Eurocurrency Rate Loans, denominated in Dollars, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by Law, and (d) such Lender’s Loans then outstanding as
Affected Eurocurrency Rate Loans, if any, denominated in an Alternative Currency
shall be immediately repaid by the Borrowers on the last day of the then current
Interest Period with respect thereto (or such earlier date as required by
applicable Law) together with accrued interest thereon.  If any such conversion
or prepayment of an Affected Eurocurrency Rate Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrowers shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.05.  Any Revolving Lender that is or becomes an
Alternative Currency Participating Lender with respect to any Alternative
Currency pursuant to this Section 3.02 or otherwise as provided in this
Agreement shall promptly notify the Administrative Agent and the Parent Borrower
in the event that the impediment resulting in its being or becoming an
Alternative Currency Participating Lender is alleviated in a manner such that it
can become an Alternative Currency Funding Lender with respect to such
Alternative Currency.

 

3.03                        Inability to Determine Rates.

 

If (a) in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, the Administrative Agent determines that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether in
Dollars or an Alternative Currency) (any such Eurocurrency Rate Loans, “Impacted
Loans”), (b) in connection with an existing or proposed Base Rate Loan, the
Administrative Agent determines that adequate and reasonable means do not exist
for determining the Eurocurrency Rate component of the Base Rate, or (c) the
Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended to the extent of
the affected Eurocurrency Rate Loans or Interest Periods, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice.  Upon receipt of such notice, the Parent Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

77

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Parent Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of this section, (2) the Required Lenders
notify the Administrative Agent and the Parent Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, in which case the Administrative Agent, in
consultation with the Parent Borrower and the affected Lenders, may establish a
different alternative interest rate for the Impacted Loans, or (3) any affected
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Parent Borrower written notice
thereof.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any Tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
L/C Issuer in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer);

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of

 

78

--------------------------------------------------------------------------------


 

such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.  The Borrowers shall not be required to pay such additional amounts
unless such amounts are the result of requirements imposed generally on lenders
similar to such Lender or the L/C Issuer and not the result of some specific
reserve or similar requirement imposed on such Lender or the L/C Issuer as a
result of such Lender’s or the L/C Issuer’s special circumstances.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth in reasonable detail the
basis for and calculation of the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Parent Borrower, in detail sufficient to enable the Borrowers to verify the
computation thereof, shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt
thereof.  Any amounts requested to be payable pursuant to this Section 3.04
shall be requested in good faith (and not on an arbitrary and capricious basis)
and consistent with similarly situated customers of the applicable Lender after
consideration of factors as such Lender then reasonably determines to be
relevant.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than three months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Parent
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the three month period referred to above
shall be extended to include the period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Borrowers shall pay to each Lender, (i) so long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) so long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Parent Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such

 

79

--------------------------------------------------------------------------------


 

Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten (10) Business Days from receipt of such notice.

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Parent Borrower;

 

(c)                                  any failure by the Borrowers to make
payment of any Loan or drawing under any Letter of Credit (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency;

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Parent Borrower pursuant to Section 10.13; or

 

(e)                                  any change in the applicable Spot Rate
between the date of funding of an Alternative Currency Risk Participation
pursuant to Section 2.02(f)(iii) and the date of repayment by the Borrowers
pursuant to Section 2.02(f)(vi).

 

The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrowers

 

80

--------------------------------------------------------------------------------


 

hereby agree to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrowers may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.

 

The effectiveness of this Agreement and the obligation of the L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date
are subject to satisfaction or waiver of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
executed and delivered by the Administrative Agent, the Borrowers, the Guarantor
and each Lender listed on Schedule 2.01;

 

(ii)                                  a Revolving Note, Term A Note and/or Term
B Note, as applicable, executed by the Borrowers in favor of each applicable
Lender requesting such Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Credit Party
is duly organized or formed, and that each Credit Party is validly existing, in
good standing and qualified to engage in business in its state of organization
and in each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(v)                                 favorable opinions of Sidley Austin LLP,
counsel to the Credit Parties, addressed to the Administrative Agent and each
Lender;

 

81

--------------------------------------------------------------------------------


 

(vi)                              a certificate signed by a Responsible Officer
certifying (A) that the conditions specified in Section 4.02 have been
satisfied; (B) the current Debt Ratings; and (C) that, as of the date of the
Closing Date, the Borrowers are in pro forma compliance with the financial
covenants contained in Section 7.10 (and attaching the computations in
reasonable detail satisfactory to the Administrative Agent); and

 

(vii)                           evidence that the Existing Term Loan Credit
Agreements have been or concurrently with the Closing Date are being terminated
and any indebtedness for borrowed money thereunder has been repaid in full (it
being agreed that this condition may not be waived).

 

(b)                                 Any fees required to be paid by the
Borrowers on or prior to the Closing Date pursuant to the Loan Documents and all
expenses required to be reimbursed by the Borrowers on or prior to the Closing
Date pursuant to the Loan Documents shall have been paid, provided that invoices
for such expenses have been presented to the Parent Borrower a reasonable period
of time (and in any event not less than one (1) Business Day) prior to the
Closing Date (including, unless waived by the Administrative Agent, all
reasonable, documented, out-of-pocket fees, charges and disbursements of counsel
to the Administrative Agent, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent)).

 

(c)                                  The Credit Parties shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Credit Parties contained in Article V or any other Loan Document, or which are
contained in any document required to be furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Credit Extension (other than the representation in Section
5.18, which shall be made only as of the Closing Date), except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

 

82

--------------------------------------------------------------------------------


 

(b)                                 No Default shall exist on the date of such
Credit Extension, or would result from such proposed Credit Extension or from
the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency (or in a currency other than an
Alternative Currency pursuant to Section 2.05), there shall not have occurred
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which, in the
reasonable opinion of (i) the Administrative Agent, the Required Revolving
Lenders (in the case of any Revolving Loans to be denominated in an Alternative
Currency), (ii) the applicable Revolving Lenders (in the case of any Negotiated
Rate Loans to be denominated in a currency other than Dollars) or (iii) the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency), would make it impracticable for such Committed Borrowing, Negotiated
Rate Loan or L/C Credit Extension to be denominated in the relevant Alternative
Currency (or in such currency other than an Alternative Currency pursuant to
Section 2.05).

 

Each Request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Parent Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

5.01                        Existence, Qualification and Power.

 

Each Credit Party and its Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified to do business and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification; except in each case
referred to in clause (a) (solely as to Subsidiaries that are not Credit
Parties), (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of such Credit Party’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Credit Party is party or affecting such Credit Party or the properties of
such Credit Party or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its property is subject; or (c) violate any Law; except in each
case referred to in clause (b) or (c), as contemplated

 

83

--------------------------------------------------------------------------------


 

hereunder or to the extent such conflict, breach, contravention or violation, or
creation of any such Lien or required payment could not reasonably be expected
to have a Material Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Credit Parties of this Agreement or any other Loan
Document, except for such approvals, consents, exemptions, authorizations or
other actions or notices or filings which have already been completed or
obtained.

 

5.04                        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Credit Parties party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Credit
Parties party thereto, enforceable against such Credit Parties in accordance
with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Group as of the date thereof
and its results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Guarantor and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and material Indebtedness, in each case, to the extent required by
GAAP.

 

(b)                                 In respect of any unaudited consolidated
balance sheet of the Consolidated Group delivered hereunder after the Closing
Date and the related unaudited consolidated statements of income or operations,
equity and cash flows for the fiscal quarter ended on such date, such financial
statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein or as otherwise permitted pursuant to Section 1.03, (ii) fairly present
the financial condition of the Consolidated Group as of the date thereof and its
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Guarantor and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
material Indebtedness, in each case, to the extent required by GAAP.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no material adverse change in the financial position
or operations of the Consolidated Group.

 

5.06                        Litigation.

 

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Credit Parties, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against a Credit Party or any Subsidiary or against any of their properties or
revenues that (a) affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) as to which
there is a reasonable possibility of an adverse

 

84

--------------------------------------------------------------------------------


 

determination, and, if so adversely determined, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.07                        [RESERVED].

 

5.08                        Ownership of Property and Valid Leasehold Interests;
Liens.

 

(a)                                 Each of the Credit Parties and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title or valid leasehold
interests as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 The property of the Credit Parties and their
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.

 

There are no existing Environmental Laws or claims alleging potential liability
or responsibility for the violation of any Environmental Law that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.

 

The Credit Parties and their Subsidiaries maintain or require the tenants or
managers of their owned properties to maintain insurance with respect to their
owned properties with insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried under similar
circumstances by companies engaged in similar businesses and owning similar
properties in localities where the Credit Parties or the applicable Subsidiary
operates.

 

5.11                        Taxes.

 

The Credit Parties and their Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves with respect thereto, to the extent required by GAAP, are maintained on
the books of the applicable Person, or except where the failure to take any of
the foregoing actions could not reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect.  To the knowledge of the Credit
Parties, there is no proposed tax assessment against any Credit Party or any
Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws, except
for any such failures to comply as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Parent Borrower, nothing has occurred that could reasonably be
expected to prevent, or cause the loss of, such qualification.  The Parent
Borrower and each ERISA Affiliate have made all

 

85

--------------------------------------------------------------------------------


 

required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Parent Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Parent Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither the Parent Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Parent Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA; except in each case referred to in clauses (i) through
(v), to the extent that any such event, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.13                        Margin Regulations; Investment Company Act; REIT
Status.

 

(a)                                 No Credit Party is engaged nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

(b)                                 No Credit Party is, nor is required to be,
registered as an “investment company” under the Investment Company Act of 1940.

 

(c)                                  The Guarantor meets all requirements to
qualify as a REIT.

 

5.14                        Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Credit Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Credit
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
actual results may differ materially from projections).

 

5.15                        Compliance with Laws.

 

Each of the Credit Parties and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply

 

86

--------------------------------------------------------------------------------


 

therewith, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

5.16                        Sanctions Concerns.

 

No Credit Party, nor any Subsidiary, nor, to the knowledge of the chief
executive officer, chief financial officer or general counsel of the Guarantor,
any director, officer or employee thereof is an individual or entity currently
the subject of any Sanctions, nor is any Credit Party or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

 

5.17                        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such other Person has approved such acquisition.

 

5.18                        Solvency.

 

Immediately after giving effect to the initial Credit Extensions made on the
Closing Date, (a) the fair value of the assets of the Credit Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and mature; and (c) no Credit Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

5.19                        Taxpayer Identification Number.

 

Each Credit Party’s true and correct U.S. taxpayer identification number, if
any, is set forth on Schedule 5.19.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01                        Financial Statements.

 

Deliver to the Administrative Agent and each Lender:

 

(a)                                 as soon as available, but in any event
within five (5) Business Days following the date the Guarantor is required to
file its Form 10-K with the SEC (without giving effect to any extension of such
due date, whether obtained by filing the notification permitted by Rule 12b-25
or any successor provision thereto or otherwise) (commencing with the fiscal
year ending December 31, 2013), a consolidated

 

87

--------------------------------------------------------------------------------


 

balance sheet of the Consolidated Group as at the end of such fiscal year, and
the related consolidated statements of income or operations, equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable securities
laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(provided that to the extent the components of such consolidated financial
statements relating to a prior fiscal period are separately audited by different
independent public accounting firms, the audit report of any such accounting
firm may contain a qualification or exception as to scope of such consolidated
financial statements as they relate to such components); and

 

(b)                                 as soon as available, but in any event
within five (5) Business Days following the date the Guarantor is required to
file its Form 10-Q with the SEC (without giving effect to any extension of such
due date, whether obtained by filing the notification permitted by Rule 12b-25
or any successor provision thereto or otherwise) (commencing with the fiscal
quarter ending March 31, 2014), an unaudited consolidated balance sheet of the
Consolidated Group as at the end of such fiscal quarter, and the related
unaudited consolidated statements of income or operations for such fiscal
quarter and for the portion of the Guarantor’s fiscal year then ended, and the
related unaudited statements of stockholders’ equity and cash flows for the
portion of the Guarantor’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
as applicable, all in reasonable detail, such consolidated statements to be
certified by a Responsible Officer as fairly presenting the financial condition,
results of operations, equity and cash flows of the Guarantor and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(c)                                  as soon as available, but in no event later
than the date the statements referred to in subsection (a) above are required to
be delivered, an annual forecast for the then-current fiscal year, prepared in a
manner and in the form of the forecast provided on the Closing Date or in such
other form as is reasonably acceptable to the Administrative Agent.

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Credit Parties shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Credit Parties to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal year ending December 31,
2013), a duly completed Compliance Certificate signed by a Responsible Officer;

 

(b)                                 promptly after any request by the
Administrative Agent, copies of any management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Guarantor by
independent accountants in connection with an audit of the accounts of the
Guarantor;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Guarantor, and copies of all

 

88

--------------------------------------------------------------------------------


 

annual, regular, periodic and special reports and registration statements that
the Guarantor may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly, and in any event within five (5)
Business Days after receipt thereof by the Guarantor or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
the Guarantor or any Subsidiary thereof; and

 

(e)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Guarantor or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Guarantor posts
such documents, or provides a link thereto, on the Guarantor’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Guarantor’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Parent Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Parent
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail), which shall notify each Lender, of the posting of any such documents and,
upon request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel that do not wish to
receive material non-public information with respect to the Credit Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Credit Parties hereby agree that so long as any
Credit Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (x) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07) (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall treat any

 

89

--------------------------------------------------------------------------------


 

Borrower Materials that are not marked “PUBLIC” or that are marked “PRIVATE” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Credit Parties shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.03                        Notices.

 

Promptly following knowledge thereof by a Responsible Officer, notify the
Administrative Agent (which shall notify each Lender) of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the information set forth in Section 6.13
at the times required therein;

 

(d)                                 any material change in accounting policies
or financial reporting practices by the Guarantor or any Subsidiary; and

 

(e)                                  any announcement by Moody’s, S&P or Fitch
of any change or possible adverse change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties have taken and propose to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Taxes.

 

Pay and discharge as the same shall become due and payable, all of its tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person, in each case in this Section 6.04 except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction not prohibited by
Section 7.04, or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

(b)                                 take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of that
could reasonably be expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect, or make
contractual or other provisions to cause to maintain, preserve or protect, all
of its properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(b)                                 make, or make contractual or other
provisions to cause to be made, all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

Maintain or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its properties to maintain
insurance with respect to its owned properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons (including with
respect to any captive insurance subsidiary or self-insurance, a system or
systems of self-insurance and reinsurance which accords with the practices of
similar businesses).

 

6.08                        Compliance with Laws.

 

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Credit Party or Subsidiary, as the case may be.

 

6.10                        Inspection Rights.

 

Subject to (x) rights of tenants, (y) applicable health and safety laws, and (z)
except to the extent disclosure could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Guarantor and Parent
Borrower shall have the right to participate in any such discussions), all at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Parent Borrower;
provided, however, that (i) absent an Event of Default, the Credit Parties shall
only be required to pay for one such visit and inspection in any twelve (12)
month period and (ii) when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

 

91

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.

 

Use proceeds from the Loans to repay the amounts owed under the Existing Term
Loan Credit Agreements, to refinance other Indebtedness and for working capital,
capital expenditures, and other general corporate purposes, including
Investments permitted by Section 7.02, dividends and distributions, and
acquisitions and developments.

 

6.12                        REIT Status.

 

Operate their respective businesses at all times so as to satisfy all
requirements necessary to qualify and maintain the Guarantor’s qualification as
a REIT under Sections 856 through 860 of the Code.  The Guarantor will maintain
adequate records so as to comply with all record-keeping requirements relating
to its qualification as a REIT as required by the Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby.

 

6.13                        Employee Benefits.

 

(a)                                 Comply with the applicable provisions of
ERISA and the Code with respect to each Plan, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (b)
furnish to the Administrative Agent (x) within five (5) Business Days after any
Responsible Officer or any ERISA Affiliate knows or has reason to know that an
ERISA Event has occurred that, alone or together with any other ERISA Event,
could reasonably be expected to result in liability of the Parent Borrower or
any of its ERISA Affiliates in an aggregate amount exceeding the Threshold
Amount or the imposition of a Lien, a statement setting forth details as to such
ERISA Event and the action, if any, that the Parent Borrower or ERISA Affiliate
proposes to take with respect thereto, and (y) upon request by the
Administrative Agent, copies of (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by the Parent Borrower or any ERISA
Affiliate with the IRS with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
the Parent Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor or
any governmental agency concerning an ERISA Event; and (iv) such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall not, nor shall it permit any
Subsidiary (except that Section 7.09 shall apply only to Wholly-Owned
Subsidiaries) to, directly or indirectly:

 

7.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens securing Indebtedness permitted under
Section 7.03;

 

92

--------------------------------------------------------------------------------


 

(c)                                  Liens for Taxes not yet due or that are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto, to the extent required by
GAAP, are maintained on the books of the applicable Person;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto, to the extent required by
GAAP, are maintained on the books of the applicable Person;

 

(e)                                  pledges or deposits or other Liens arising
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, or to secure
statutory obligations, other than any Lien imposed by ERISA;

 

(f)                                   Liens and rights of setoff of banks and
securities intermediaries in respect of deposit accounts and securities accounts
maintained in the ordinary course of business;

 

(g)                                  the interests of lessees and lessors under
leases or subleases of, and the interest of managers or operators with respect
to, real or personal property made in the ordinary course of business;

 

(h)                                 Liens on property where such Credit Party or
Subsidiary is insured against such Liens by title insurance;

 

(i)                                     Liens on property acquired by a Credit
Party or any Subsidiary after the date hereof and that are in place at the time
such properties are so acquired and not created in contemplation of such
acquisition;

 

(j)                                    Liens securing assessments or charges
payable to a property owner association or similar entity, which assessments are
not yet due and payable or that are being contested in good faith by appropriate
proceedings diligently conducted, and for which adequate reserves with respect
thereto, to the extent required by GAAP, are maintained on the books of the
applicable Person;

 

(k)                                 Liens securing assessment bonds, so long as
such Credit Party or Subsidiary is not in default under the terms thereof;

 

(l)                                     deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(m)                             easements, rights-of-way, restrictions and other
similar encumbrances affecting real property that, in the aggregate, are not
substantial in amount, and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(n)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

 

(o)                                 Liens solely on any cash earnest money
deposits made by a Credit Party or any Subsidiary in connection with any letter
of intent or purchase agreement;

 

(p)                                 assignments to a reverse Section 1031
exchange trust;

 

93

--------------------------------------------------------------------------------


 

(q)                                 licenses of intellectual property granted in
the ordinary course of business; and

 

(r)                                    Liens on assets of a Credit Party or any
Subsidiary securing obligations under Swap Contracts.

 

7.02                        Investments.

 

Make or allow Investments consisting of (a) loans to Persons who are not members
of the Consolidated Group, (b) unimproved land holdings and construction in
progress and (c) Investments in Joint Ventures to exceed, in the aggregate, for
clauses (a)-(c) above, at any one time outstanding, thirty-five percent (35%) of
Consolidated Gross Asset Value.  For purposes of this Section 7.02, the
aggregate Investment in Joint Ventures will be valued at book value as shown on
the consolidated balance sheet of the Guarantor, as determined in accordance
with GAAP.

 

7.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents; and

 

(b)                                 other Indebtedness; provided that (i) at the
time of the incurrence of such Indebtedness and after giving effect thereto
(including any Liens associated therewith) no Event of Default has occurred and
is continuing or would result therefrom and (ii) with respect to obligations of
a Credit Party in respect of Swap Contracts, such Swap Contracts shall be
entered into in order to manage existing or anticipated risk and not for
speculative purposes.

 

7.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, (i) any Person
(other than the Parent Borrower) may merge with or into the Guarantor in a
transaction in which the Guarantor shall be the continuing or surviving Person,
(ii) any Person (other than the Guarantor) may merge with or into, consolidate
with or amalgamate with the Parent Borrower in a transaction in which the Parent
Borrower shall be the continuing or surviving Person, (iii) any Person may merge
with or into, consolidate with or amalgamate with any Subsidiary (other than the
Parent Borrower) in a transaction in which the continuing or surviving Person
shall be a Subsidiary, (iv) any Subsidiary (other than the Parent Borrower) may
merge with or into, consolidate with or amalgamate with any Person in order to
consummate an Investment permitted by Section 7.02 or a Disposition, (v) any
Subsidiary (other than the Parent Borrower) may merge into the Guarantor or any
other Subsidiary, and (vi) any Subsidiary may liquidate or dissolve if the
Credit Parties determine in good faith that such liquidation or dissolution is
in the best interests of the Credit Parties and is not materially
disadvantageous to the Lenders.

 

7.05                        [Reserved].

 

7.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so; provided that, (i) the Guarantor
and each Subsidiary may declare or make, directly or indirectly, any Restricted
Payment required to qualify and maintain the Guarantor’s qualification as a
REIT, (ii) so long as no Default under Section 8.01(a), (f) or (g) shall have
occurred and be continuing or would result therefrom, the Guarantor and each
Subsidiary may declare or make, directly

 

94

--------------------------------------------------------------------------------


 

or indirectly, any Restricted Payment required to avoid the payment of Federal
or state income or excise tax, (iii) so long as no Default shall have occurred
and be continuing or would result therefrom, the Guarantor and each Subsidiary
may purchase, redeem, retire, acquire, cancel or terminate the Guarantor’s
Equity Interests so long as after giving effect thereto the Credit Parties are
in compliance on a Pro Forma Basis with the requirements of Section 7.10(e) and
(iv) so long as no Default shall have occurred and be continuing or would result
therefrom, the Guarantor and each Subsidiary may make any payment on account of
any return of capital to the Guarantor’s stockholders, partners or members (or
the equivalent Person thereof).

 

7.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Credit Parties and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of a Credit Party
(other than the Guarantor or a Subsidiary), whether or not in the ordinary
course of business, except (i) transactions on fair and reasonable terms
substantially as favorable to the Credit Party or such Subsidiary as would be
obtainable by the Credit Party or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate or (ii) payments
of compensation, perquisites and fringe benefits arising out of any employment
or consulting relationship in the ordinary course of business, (iii) payments of
Restricted Payments permitted by this Agreement, or (iv) transactions between or
among the Guarantor, the Borrowers and any Wholly-Owned Subsidiary.

 

7.09                        Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is known by the chief executive officer, chief financial
officer or general counsel of the Guarantor to be the subject of Sanctions, or
in any other manner that will result in a violation by any Person of Sanctions.

 

7.10                        Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio to be greater than sixty percent (60%) as
of the end of any fiscal quarter.  Notwithstanding the foregoing, the Credit
Parties shall be permitted to increase the maximum Consolidated Total Leverage
Ratio to sixty five percent (65%) for any fiscal quarter in which a Significant
Acquisition occurs and for the consecutive fiscal quarter immediately
thereafter.

 

(b)                                 Consolidated Secured Debt Leverage Ratio. 
Permit the Consolidated Secured Debt Leverage Ratio to be greater than thirty
percent (30%) as of the end of any fiscal quarter.

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.50 to 1.00
as of the end of any fiscal quarter.

 

(d)                                 Consolidated Unsecured Leverage Ratio. 
Permit the Consolidated Unsecured Leverage Ratio to be greater than sixty
percent (60%) as of the end of any fiscal quarter.  Notwithstanding the

 

95

--------------------------------------------------------------------------------


 

foregoing, the Credit Parties shall be permitted to increase the maximum
Consolidated Unsecured Leverage Ratio to sixty five percent (65%) for any fiscal
quarter in which a Significant Acquisition occurs and for the consecutive fiscal
quarter immediately thereafter.

 

(e)                                  Consolidated Adjusted Net Worth.  Permit
the Consolidated Adjusted Net Worth to be, as of the end of any fiscal quarter,
less than $9,080,687,000.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Credit Parties fail to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three (3) Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Credit Parties or
any of their Subsidiaries fail to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a), (b) or (d) or Section 6.05
(solely with respect to the Parent Borrower or the Guarantor) or Article VII and
such failure continues for five (5) Business Days; or

 

(c)                                  Other Defaults.  The Credit Parties or any
of their Subsidiaries fail to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for thirty (30)
days (or sixty (60) days if such failure is susceptible of being remedied within
sixty (60) days and the Credit Parties or their Subsidiaries, as applicable, are
diligently proceeding to remedy such failure) after the receipt by the Parent
Borrower of written notice of such failure from the Administrative Agent (which
notice will be given at the request of any Lender); or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect in
any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Credit Party or any
Subsidiary fails (after giving effect to any notice or grace periods applicable
thereto) to make any required payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Recourse Indebtedness or fails to observe or perform any other
agreement or condition relating to any such Material Recourse Indebtedness
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, with the giving of notice if required, such Material Recourse
Indebtedness pursuant to the terms thereof to be demanded or to become due or to
require such Credit Party or Subsidiary to repurchase, prepay, defease or redeem
(automatically or otherwise) or make an offer to repurchase, prepay, defease or
redeem such Material Recourse Indebtedness pursuant to the terms thereof, prior
to its stated maturity; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Credit Party or any
Subsidiary is

 

96

--------------------------------------------------------------------------------


 

the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which any Credit Party or
any Subsidiary is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by a Credit Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that this clause (e)
shall not apply to (i) secured Indebtedness that becomes due and payable as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is assumed or
repaid in full when required under the documents providing for such
Indebtedness, (ii) any redemption, repurchase, conversion or settlement with
respect to any convertible debt security which is consummated in accordance with
the terms of such convertible debt security, unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or (iii) any early payment requirement
or unwinding or termination with respect to any Swap Contract (A) not arising
out of a default by any Credit Party and (B) to the extent that such Swap
Termination Value owed has been paid in full by such Credit Party when due; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Credit
Party or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  (i)
Any Credit Party or any Material Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or (ii)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy; or

 

(h)                                 Judgments.  There is entered against any
Credit Party or any Material Subsidiary (i) a final non-appealable judgment or
order that has not been discharged for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent (x) not covered by
independent third-party insurance as to which the insurer does not dispute
coverage or (y) for which the applicable Credit Party or Material Subsidiary has
not been indemnified), or (ii) any one or more non-monetary final non-appealable
judgments that have not been discharged and that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or

 

97

--------------------------------------------------------------------------------


 

thereunder or satisfaction in full of all of the Obligations, ceases to be in
full force and effect; or any Credit Party or any other Person contests in any
manner the validity or enforceability of any material provision of any Loan
Document; or any Credit Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any material provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

For purposes of clauses (f), (g), and (h) above, no Event of Default shall be
deemed to have occurred with respect to a Material Group unless the type of
event specified therein has occurred with respect to each Subsidiary that is a
member of such Material Group.

 

8.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Credit
Parties;

 

(c)                                  require that the Credit Parties Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.17 and 2.18, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

98

--------------------------------------------------------------------------------


 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Lender, or any Affiliate of a Lender and amounts
owing under Treasury Management Agreements, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders), the Treasury Management
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Credit Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from the other Credit Parties
to preserve the allocation to Obligations otherwise set forth above in this
Section.

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except as otherwise expressly set forth herein, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and none of the Credit Parties shall have rights as a third
party beneficiary of any of such provisions.

 

9.02                        Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with a
Credit Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  The foregoing provisions of this Section 9.02 shall likewise
apply to the Person serving as the Alternative Currency Fronting Lender.

 

9.03                        Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Credit
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any

 

100

--------------------------------------------------------------------------------


 

other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.05                        Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Parent Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval (not to be unreasonably withheld or delayed) of the Parent Borrower
(unless an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
any such potential successor is not classified as a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1, then the Parent Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer
(and subject to the approval (not to be unreasonably withheld or delayed) of the
Parent Borrower

 

101

--------------------------------------------------------------------------------


 

(unless an Event of Default has occurred and is continuing)), appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if any such potential successor is not classified as a “U.S.
person” and a “financial institution” within the meaning of Treasury Regulation
Section 1.1441-1, then the Parent Borrower shall have the right to prohibit such
potential successor from becoming the Administrative Agent in its reasonable
discretion; provided, further that if the Administrative Agent shall notify the
Parent Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security on behalf of the Lenders or the L/C Issuer until such time
as a successor Administrative Agent is appointed hereunder) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06).  The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Parent Borrower
and such successor.  After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer, Swing Line
Lender and Alternative Currency Fronting Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer, Swing Line Lender and Alternative
Currency Fronting Lender, (b) the retiring L/C Issuer, Swing Line Lender and
Alternative Currency Fronting Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit and (d) the successor Alternative Currency Fronting Lender shall make
arrangements with the resigning Alternative Currency Fronting Lender for the
funding of all outstanding Alternative Currency Risk Participations.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

102

--------------------------------------------------------------------------------


 

9.08                        No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Arrangers,
Syndication Agent, Co-Documentation Agents or Senior Managing Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(g) and (h), 2.10 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10                        Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition, or (iii) as approved in accordance
with Section 10.01; and

 

103

--------------------------------------------------------------------------------


 

(b)                                 to release the Guarantor from its
obligations under the Guaranty if such Person ceases to be required to provide
the Guaranty, as expressly provided by Section 10.01(f).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
the Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10.

 

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Credit Parties therefrom, shall
be effective unless in writing signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Credit Parties, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (i) only the written consent of
each Lender directly affected thereby shall be required to the extent such
amendment, waiver or consent shall:

 

(a)                                 extend the expiration date or increase the
amount of the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02);

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document; or

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder (including pursuant to Section 2.06) or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate, and (ii) waive
any obligation of the Borrowers to pay Letter of Credit Fees at the Default
Rate;

 

(i)                                     the written consent of each Lender shall
be required to the extent such amendment, waiver or consent shall:

 

(d)                                 change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby;

 

104

--------------------------------------------------------------------------------


 

(e)                                  change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(f)                                   release the Parent Borrower or Guarantor
from any Loan Document; or

 

(i)                                     only the written consent of each Lender
under the applicable Facility shall be required to the extent such amendment,
waiver or consent shall change the definition of “Required Revolving Lenders”,
“Required Term A Lenders” or “Required Term B Lenders”;

 

(ii)                                  only the written consent of the Required
Revolving Lenders shall be required to amend, waive or otherwise modify any of
the conditions precedent set forth in Section 4.02 with respect to any Credit
Extension under the Revolving Credit Facility;

 

(iii)                               only the written consent of each Revolving
Lender shall be required to the extent such amendment, waiver or consent shall
change any provision of Section 1.06 or the definition of “Alternative
Currency”; and

 

(iv)                              only the written consent of (a) the Required
Term A Lenders shall be required to the extent such amendment, waiver or consent
shall impose any greater restriction on the ability of any Term A Lender to
assign any of its rights or obligations hereunder, (b) the Required Term B
Lenders shall be required to the extent such amendment, waiver or consent shall
impose any greater restriction on the ability of any Term B Lender to assign any
of its rights or obligations hereunder, and (c) the Required Revolving Lenders
shall be required to the extent such amendment, waiver or consent shall impose
any greater restriction on the ability of any Revolving Lender to assign any of
its rights or obligations hereunder;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Engagement Letter may only be amended, and the rights or privileges thereunder
may only be waived, in a writing executed by each of the parties thereto; and
(v) no amendment, waiver or consent shall, unless in writing and signed by the
Alternate Currency Fronting Lender in addition to the Lenders required above,
affect the rights or duties of the Alternate Currency Fronting Lender under this
Agreement or any other Loan Document.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan

 

105

--------------------------------------------------------------------------------


 

that affects the Loans or the Letters of Credit, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code supersede the
unanimous consent provisions set forth herein and (y) the Required Lenders may
consent to allow the Borrowers to use cash collateral in the context of a
bankruptcy or insolvency proceeding.

 

In addition, notwithstanding the foregoing, the Parent Borrower may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make one or more
amendments or modifications to (A) allow the maturity of the Commitments or
Loans of the Accepting Lenders (as defined below) to be extended, (B) modify the
Applicable Rate and/or fees payable with respect to the Loans and Commitments of
the accepting Lenders, (C) modify any covenants or other provisions or add new
covenants or provisions that are agreed between the Borrowers, the
Administrative Agent and the Accepting Lenders; provided that such modified or
new covenants and provisions are applicable only during periods after the
applicable Maturity Date that is in effect on the effective date of such
Permitted Amendment, and (D) any other amendment to a Loan Document required to
give effect to the Permitted Amendments described in clauses (A), (B) and (C) of
this paragraph (“Permitted Amendments”, and any amendment to this Agreement to
implement Permitted Amendments, a “Loan Modification Agreement”)  pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Parent Borrower.  Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendments and (ii) the date on which
such Permitted Amendments are requested to become effective.  Permitted
Amendments shall become effective only with respect to the Commitments and/or
Loans of the Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Commitments and/or Loans as to which such Lender’s
acceptance has been made.  The Parent Borrower, each other Credit Party and each
Accepting Lender shall execute and deliver to the Administrative Agent a Loan
Modification Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Credit Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that (1) upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendments evidenced thereby and only with respect to the Commitments
and Loans of the Accepting Lenders as to which such Lenders’ acceptance has been
made, (2) any applicable Lender who is not an Accepting Lender may be replaced
by the Borrowers in accordance with Section 10.13, and (3) the Administrative
Agent and the Borrowers shall be permitted to make any amendments or
modifications to any Loan Documents necessary to allow any borrowings,
prepayments, participations in Letters of Credit and Swing Line Loans and
commitment reductions to be ratable across each Class of Commitments the
mechanics for which may be implemented through the applicable Loan Modification
Agreement and may include technical changes related to the borrowing and
repayment procedures of the Lenders; provided that with the consent of the
Accepting Lenders such prepayments and commitment reductions and reductions in
participations in Letters of Credit and Swing Line Loans may be applied on a
non-ratable basis to the class of non-Accepting Lenders.

 

Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with an Incremental Facility, as set forth in Section 2.16(h).

 

106

--------------------------------------------------------------------------------


 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Credit Parties, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or Alternative
Currency Fronting Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Credit Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer provided pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Parent Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

 

107

--------------------------------------------------------------------------------


 

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Credit Parties, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Credit Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the Credit
Parties, the Administrative Agent, the L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, the Administrative Agent, and, in the case of Revolving
Lenders, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to a Credit Party or its securities for purposes of
United States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers in accordance with Section 10.04.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The

 

108

--------------------------------------------------------------------------------


 

rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and the L/C Issuer; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from enforcing payments of amounts payable to such Lender pursuant to
Sections 3.01, 3.04, 3.05 and 10.04 or from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party or any
Subsidiary under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers (including the reasonable fees, charges
and disbursements of one counsel, and, if applicable, one local counsel in each
material jurisdiction, for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, due diligence, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender, the L/C Issuer, the Swing Line
Lender, or the Alternative Currency Fronting Lender (including the fees, charges
and disbursements of counsel for the Administrative Agent, any Lender, the L/C
Issuer, Swing Line Lender or the Alternative Currency Fronting Lender; provided
that reimbursement for fees, charges and disbursements of additional counsel of
the Lenders will be limited to one additional counsel for all of the Lenders
(and one additional counsel per specialty area and one local counsel per
applicable jurisdiction), plus additional counsel as necessary in the event of
an actual or potential conflict of interest among the Lenders), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section
10.04, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

109

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, the Agents and their Affiliates and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by a Credit Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
(including, without limitation, each Lender’s agreement to make Loans or the use
or intended use of the proceeds thereof) or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Credit Party or any Subsidiary, or any Environmental Liability related in any
way to a Credit Party or any Subsidiary, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Credit Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Credit Party against an Indemnitee for breach in bad faith or a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any litigation in which an Indemnitee and one or
more Credit Parties are adverse to each other, and in which the Credit Parties
prevail on their claims and the Indemnitee does not prevail on its defenses or
its counterclaims interposed in such litigation and such Credit Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrowers for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section 10.04 to be paid by them to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing and without relieving the Borrowers of their
obligations with respect thereto, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.13(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Credit Party shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of

 

110

--------------------------------------------------------------------------------


 

liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent of such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

 

(e)                                  Payments.  All amounts due under this
Section 10.04 shall be payable not later than ten (10) Business Days after
demand therefor (accompanied by backup documentation to the extent available).

 

(f)                                   Survival.  The agreements in this Section
10.04 shall survive the resignation of the Administrative Agent, the L/C Issuer,
the Swing Line Lender, the Alternative Currency Fronting Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder (except in a transaction not prohibited by
Section 7.04) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, or
(iii) by way of pledge or assignment or grant of a security interest subject to
the restrictions of subsection (f) of this Section 10.06 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted

 

111

--------------------------------------------------------------------------------


 

hereby, Participants to the extent provided in subsection (d) of this Section
10.06 and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans and Alternative
Currency Risk Participations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section 10.06, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Parent Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 10.06 and, in addition:

 

(A)                               the consent of the Parent Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless (1)
an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such

 

112

--------------------------------------------------------------------------------


 

assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
of a Revolving Commitment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding);

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment of a Revolving Commitment; and

 

(E)                                the consent of the Alternative Currency
Fronting Lender (such consent not to be unreasonably withheld or delayed) shall
be required if upon effectiveness of the applicable assignment the proposed
assignee would be an Alternative Currency Participating Lender with respect to
any Alternative Currency.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to a Credit Party.  No such
assignment shall be made to a Credit Party or any Affiliate or Subsidiary of a
Credit Party.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment to Defaulting Lenders or
Disqualified Institutions.  No such assignment shall be made to a Defaulting
Lender or a Disqualified Institution.

 

(viii)                        Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Parent
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans and Alternative
Currency Risk Participations in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance

 

113

--------------------------------------------------------------------------------


 

with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrowers, the L/C Issuer, the Swing Line Lender and any Lender (with respect to
its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural person or any Person
that would not constitute an Eligible Assignee, a Defaulting Lender or the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans and its Alternative Currency Risk Participations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled

 

114

--------------------------------------------------------------------------------


 

to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section 10.06.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Parent Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Parent
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
3.01(e) as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge, assign or grant a security interest in, all or any portion of its
rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment or grant of a
security interest to secure obligations to a Federal Reserve Bank or any other
central banking authority; provided that no such pledge or assignment or grant
of a security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer, Swing Line Lender
or Alternative Currency Fronting Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitments and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon thirty (30) days’ notice to the Parent Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Parent Borrower, resign as Swing Line Lender and/or (iii) upon thirty (30) days’
notice to the Parent Borrower, resign as Alternative Currency Fronting Lender. 
In the event of any such resignation as L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender, the Parent Borrower shall be entitled to
appoint from among the Revolving Lenders (with the applicable Revolving Lender’s
consent) a successor L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender hereunder; provided, however, that no failure by the Parent
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it shall
retain all rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate
Committed Revolving Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(b)).  If Bank of America resigns as Swing Line Lender,
it shall retain all rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make Base Rate Committed Revolving Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  If the Alternative
Currency Fronting Lender resigns as Alternative Currency Fronting Lender, it
shall

 

115

--------------------------------------------------------------------------------


 

retain all rights and obligations of the Alternative Currency Fronting Lender
hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as the Alternative
Currency Fronting Lender and all obligations of the Borrowers or any other
Lender with respect thereto (including the right to require Alternative Currency
Participating Lenders to fund any Alternative Currency Risk Participations
therein in the manner provided in Section 2.02(f)).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender and/or Alternative Currency
Fronting Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer, Swing
Line Lender or Alternative Currency Fronting Lender, as the case may be, and (b)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Bank of America to effectively
assume the obligations of Bank of America with respect to such Letters of
Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) on a need-to-know basis to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Parent
Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07 or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Credit Party that the Administrative Agent, any such Lender or the L/C Issuer
reasonably believes is not bound by a duty of confidentiality to the Credit
Parties, (i) to any rating agency (provided such rating agencies are advised of
the confidential nature of such information and agree to keep such information
confidential) or (j) as reasonably required by any Lender or other Person that
would qualify as an Eligible Assignee hereunder (without giving effect to the
consent required under Section 10.06(b)(iii)) providing financing to such Lender
(provided such Lenders or such other Persons are advised of the confidential
nature of such information and agree to keep such information confidential).

 

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by a Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of

 

116

--------------------------------------------------------------------------------


 

care to maintain the confidentiality of such Information as such Person would
accord to its own or its other similarly situated customers’ confidential
information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of a Credit
Party against any and all of the Obligations of the Borrowers now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, the L/C Issuer
and their respective Affiliates under this Section 10.08 are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Parent Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall

 

117

--------------------------------------------------------------------------------


 

constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the assignment fee specified in Section
10.06(b) shall have been paid to or waived by the Administrative Agent;

 

118

--------------------------------------------------------------------------------


 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, funded Alternative
Currency Risk Participations and L/C Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST A CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,

 

119

--------------------------------------------------------------------------------


 

THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.

 

10.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Credit Parties acknowledge and agree, and
acknowledge their Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, the Lenders and the other Lead Arrangers are arm’s-length
commercial transactions between the Credit Parties and their Affiliates, on the
one hand, and the Administrative Agent, the Lenders and the Lead Arrangers, on
the other hand, (B) the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Credit Parties are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lender and each Lead Arranger each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Lead Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Lead Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Credit Parties and their Affiliates, and neither the Administrative Agent,
any Lender nor any Lead Arranger has any obligation to disclose any of such
interests to the Credit Parties or their Affiliates.  To the fullest extent
permitted by law, each Credit Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Lenders and the Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

120

--------------------------------------------------------------------------------


 

10.17                 USA Patriot Act Notice.

 

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of the Credit Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act.  The Parent Borrower shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

10.18                 Delivery of Signature Page.

 

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.

 

10.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law).  All of the Borrowers’ obligations under this Section 10.19
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

10.20                 No Novation.

 

This Agreement amends, restates and supersedes the Existing Revolving Credit
Agreement in its entirety and is not intended to be or operate as a novation or
an accord and satisfaction of the Existing Revolving Credit Agreement or the
obligations evidenced thereby or provided for thereunder.

 

121

--------------------------------------------------------------------------------


 

10.21                 Exiting Lenders.

 

On the Closing Date, the commitment of each lender that is a party to the
Existing Revolving Credit Agreement but is not a party to this Agreement (an
“Exiting Lender”) will be terminated, all outstanding obligations owing to the
Exiting Lenders will be repaid in full and each Exiting Lender will cease to be
a Lender under the Existing Revolving Credit Agreement and will not be a Lender
under this Agreement.

 

ARTICLE XI.

 

GUARANTY

 

11.01                 The Guaranty.

 

(a)                                 The Guarantor hereby guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantor hereby further agrees that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein, in any of the other Loan  Documents or other
documents relating to the Obligations, the obligations of the Guarantor under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.

 

11.02                 Obligations Unconditional.

 

The obligations of the Guarantor under Section 11.01 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.  The Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

122

--------------------------------------------------------------------------------


 

(a)                                 at any time or from time to time, without
notice to the Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Guaranteed Obligations shall be
determined to be void or voidable (including for the benefit of any creditor of
the Guarantor) or shall be subordinated to the claims of any Person (including
any creditor of the Guarantor).

 

With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
Guaranty given hereby and of Credit Extensions that may constitute Guaranteed
Obligations, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03                 Reinstatement.

 

Neither the Guarantor’s obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrowers, by reason of any Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantor under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and the Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of counsel) incurred by the Administrative Agent or such holder of
Guaranteed Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any Debtor Relief Law.

 

123

--------------------------------------------------------------------------------


 

11.04                 Certain Waivers.

 

The Guarantor acknowledges and agrees that (a) the Guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrowers hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrowers or any other Person or pursuit of any other remedy or enforcement
of any other right and (c) nothing contained herein shall prevent or limit
action being taken against the Borrowers hereunder, under the other Loan
Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrowers nor the Guarantor shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantor’s
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

 

11.05                 Remedies.

 

The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 11.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantor for
purposes of Section 11.01.

 

11.06                 Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

11.07                 Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) becomes
effective with respect to any Obligation under any Swap Contract, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article XI voidable under any applicable
Debtor Relief Laws, and not for any greater amount).  The obligations and
undertakings of each applicable Credit Party under this Section shall remain in
full force and effect until all of the Obligations have been irrevocably paid
and performed in full.  Each Credit Party intends this Section to constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible

 

124

--------------------------------------------------------------------------------


 

Contract Participant for any Obligation under any Swap Contract for all purposes
of the Commodity Exchange Act.

 

[Remainder of Page Intentionally Left Blank]

 

125

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

BORROWERS:

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

By:

/s/ T. Richard Riney

 

Name:

T. Richard Riney

 

Title:

Executive Vice President, Chief

 

 

Administrative Officer and General Counsel

 

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

By:

/s/ T. Richard Riney

 

Name:

T. Richard Riney

 

Title:

Executive Vice President and Associate Secretary

 

 

 

 

 

 

GUARANTOR:

VENTAS, INC.

 

 

 

 

By:

/s/ T. Richard Riney

 

Name:

T. Richard Riney

 

Title:

Executive Vice President, Chief

 

 

Administrative Officer and General Counsel

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender

 

 

 

 

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Yinghua Zhang

 

Name:

Yinghua Zhang

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Marc Costantino

 

Name:

Marc Costantino

 

Title:

Executive Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

Noam Azachi

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK

 

 

 

 

By:

/s/ Jeff Ferrell

 

Name:

Jeff Ferrell

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ John Bosco

 

Name:

John Bosco

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Dan LePage

 

Name:

Dan LePage

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

By:

/s/ Donald R. Mincey

 

Name:

Donald R. Mincey

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

 

By:

/s/ Masood Fikree

 

Name:

Masood Fikree

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

By:

/s/ Scott O’Connell

 

Name:

Scott O’Connell

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

By:

/s/ Brian Tuerff

 

Name:

Brian Tuerff

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ John Murphy

 

Name:

John Murphy

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Andrea S. Chen

 

Name:

Andrea S. Chen

 

Title:

Director

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.

 

 

 

 

By:

/s/ David R. Jablonowski

 

Name:

David R. Jablonowski

 

Title:

Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

By:

/s/ Ahaz A. Armstrong

 

Name:

Ahaz A. Armstrong

 

Title:

Assistant Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio Banking Corporation

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

Assistant Vice President

 

 

 

 

FIFTH THIRD BANK, operating through its Canadian Branch

 

 

 

 

By:

/s/ Mauro Spagnolo

 

Name:

Mauro Spagnolo

 

Title:

Principal Officer

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

By:

/s/ William G. Karl

 

Name:

William G. Karl

 

Title:

General Manager

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Scott Rossbach

 

Name:

Scott Rossbach

 

Title:

Authorized Signatory

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF THE WEST, a

 

California banking corporation

 

 

 

By:

/s/ Stacy Walker

 

Name:

Stacy Walker

 

Title:

AVP/Loan Administrator

 

 

 

 

 

 

By:

/s/ Chuck Weerasoorlya

 

Name:

Chuck Weerasoorlya

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

By:

/s/ Kathryn Schad Reuther

 

Name:

Kathryn Schad Reuther

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK, A NATIONAL BANKING

 

ASSOCIATION

 

 

 

By:

/s/ Robert Besser

 

Name:

Robert Besser

 

Title:

Senior Vice President

 

Ventas Realty, Limited Partnership

Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving
Commitment

 

Applicable
Percentage

 

Term A
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

185,882,352.94

 

9.294117647

%

$

18,823,529.41

 

9.411764706

%

JPMorgan Chase Bank, N.A.

 

$

185,882,352.94

 

9.294117647

%

$

18,823,529.41

 

9.411764706

%

Barclays Bank PLC

 

$

126,134,453.78

 

6.306722689

%

$

12,773,109.24

 

6.386554622

%

Citibank, N.A.

 

$

126,134,453.78

 

6.306722689

%

$

12,773,109.24

 

6.386554622

%

Credit Agricole Corporate and Investment Bank

 

$

126,134,453.78

 

6.306722689

%

$

12,773,109.24

 

6.386554622

%

Royal Bank of Canada

 

$

126,134,453.78

 

6.306722689

%

$

12,773,109.24

 

6.386554622

%

TD Bank, N.A.

 

$

73,092,514.07

 

3.654625704

%

$

12,773,109.24

 

6.386554622

%

Toronto Dominion (New York) LLC

 

$

53,041,939.71

 

2.652096986

%

 

 

 

 

UBS AG, Stamford Branch

 

$

126,134,453.78

 

6.306722689

%

$

12,773,109.24

 

6.386554622

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

92,941,176.47

 

4.647058824

%

$

9,411,764.71

 

4.705882353

%

Compass Bank

 

$

92,941,176.47

 

4.647058824

%

$

9,411,764.71

 

4.705882353

%

Goldman Sachs Bank USA

 

$

92,941,176.47

 

4.647058824

%

$

9,411,764.71

 

4.705882353

%

Morgan Stanley Bank, N.A.

 

$

92,941,176.47

 

4.647058824

%

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

$

9,411,764.71

 

4.705882353

%

PNC Bank, National Association

 

$

92,941,176.47

 

4.647058824

%

$

9,411,764.71

 

4.705882353

%

Wells Fargo Bank, National Association

 

$

92,941,176.47

 

4.647058824

%

$

9,411,764.71

 

4.705882353

%

RBS Citizens, N.A.

 

$

63,067,226.89

 

3.153361345

%

$

6,386,554.62

 

3.193277311

%

Branch Banking and Trust Company

 

$

49,789,915.97

 

2.489495798

%

$

5,042,016.81

 

2.521008403

%

Fifth Third Bank

 

$

49,789,915.97

 

2.489495798

%

$

5,042,016.81

 

2.521008403

%

Sumitomo Mitsui Banking Corporation

 

$

49,789,915.97

 

2.489495798

%

$

5,042,016.81

 

2.521008403

%

Capital One, N.A.

 

$

33,193,277.31

 

1.659663866

%

$

3,361,344.54

 

1.680672269

%

Bank of the West

 

$

23,235,294.12

 

1.161764706

%

$

2,352,941.18

 

1.176470588

%

The Northern Trust Company

 

$

19,915,966.39

 

0.995798319

%

$

2,016,806.72

 

1.008403361

%

City National Bank

 

$

25,000,000.00

 

1.250000000

%

 

 

 

 

Total

 

$

2,000,000,000

 

100.000000000

%

$

200,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Lender

 

Canadian Term B
Commitment

 

Applicable
Percentage

 

US Term B
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

CAD

12,440,000.00

 

10.000000000

%

$

63,652,765.65

 

9.311589317

%

JPMorgan Chase Bank, N.A.

 

CAD

12,440,000.00

 

10.000000000

%

$

63,652,765.65

 

9.311589317

%

Barclays Bank PLC

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

Citibank, N.A.

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

Credit Agricole Corporate and Investment Bank

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

Royal Bank of Canada

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

TD Bank, N.A.

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

Toronto Dominion (New York) LLC

 

 

 

 

 

 

 

 

 

UBS AG, Stamford Branch

 

CAD

8,441,428.57

 

6.785714286

%

$

43,192,948.12

 

6.318578465

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

Compass Bank

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

Goldman Sachs Bank USA

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

Morgan Stanley Bank, N.A.

 

 

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

PNC Bank, National Association

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

Wells Fargo Bank, National Association

 

CAD

6,220,000.00

 

5.000000000

%

$

31,826,382.82

 

4.655794659

%

RBS Citizens, N.A.

 

 

 

 

 

$

25,546,218.49

 

3.737086563

%

Branch Banking and Trust Company

 

CAD

3,332,142.86

 

2.678571429

%

$

17,049,847.94

 

2.494175710

%

Fifth Third Bank

 

CAD

3,332,142.86

 

2.678571429

%

$

17,049,847.94

 

2.494175710

%

Sumitomo Mitsui Banking Corporation

 

CAD

3,332,142.86

 

2.678571429

%

$

17,049,847.94

 

2.494175710

%

Capital One, N.A.

 

 

 

 

 

$

13,445,378.15

 

1.966887664

%

Bank of the West

 

CAD

1,555,000.00

 

1.250000000

%

$

7,956,595.71

 

1.163948665

%

The Northern Trust Company

 

 

 

 

 

$

8,067,226.89

 

1.180132599

%

City National Bank

 

 

 

 

 

 

 

 

 

Total

 

CDN$

124,400,000

 

100.000000000

%

$

683,586,480

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

ALTERNATIVE CURRENCY

PARTICIPATING LENDER(1)

               

Lender

 

Euro

 

Sterling

 

Yen

 

Canadian
Dollars

 

Australian
Dollars

 

Swiss
Francs

 

Bank of America, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

JPMorgan Chase Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Barclays Bank PLC

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Citibank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Credit Agricole Corporate and Investment Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Royal Bank of Canada

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

TD Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Toronto Dominion (New York) LLC

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

UBS AG, Stamford Branch

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Compass Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Goldman Sachs Bank USA

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Morgan Stanley Bank, National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Morgan Stanley Senior Funding, Inc.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

PNC Bank, National Association

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Wells Fargo Bank, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

RBS Citizens, N.A.

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Branch Banking and Trust Company

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Fifth Third Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Sumitomo Mitsui Banking Corporation

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Capital One, N.A.

 

No

 

No

 

No

 

No

 

No

 

No

 

Bank of the West

 

No

 

No

 

No

 

Yes

 

No

 

No

 

Northern Trust Company

 

No

 

No

 

No

 

No

 

No

 

No

 

City National Bank

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

Yes

 

 

--------------------------------------------------------------------------------

(1)  A “Yes” on this table indicates that a Lender has the ability to fund in a
particular currency and is not an Alternative Currency Participating Lender
(e.g., Bank of America, N.A. can fund each of the six currencies and is not an
Alternative Currency Participating Lender for any currency).

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.03

 

EXISTING LETTERS OF CREDIT

 

Letter of
Credit #

 

Beneficiary

 

Issuer

 

Issue Date

 

Expiration
Date

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

3117352

 

ALLIANZ LIFE INSURANCE

 

Bank of America, N.A.

 

10/18/11

 

4/26/14

 

$

2,500,000.00

 

3119330

 

Pueblo Assisted Living

 

Bank of America, N.A.

 

3/01/12

 

2/14/14

 

$

173,750.00

 

3088800

 

KeyBank National Association

 

Bank of America, N.A.

 

4/02/12

 

6/28/14

 

$

486,000.00

 

3127794

 

General Electric Cap

 

Bank of America, N.A.

 

4/24/13

 

4/24/14

 

$

5,000,000.00

 

3128318

 

Safety National Casu

 

Bank of America, N.A.

 

6/27/13

 

6/27/14

 

$

6,750,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

14,909,750.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.19

 

TAXPAYER IDENTIFICATION NUMBERS

 

CREDIT PARTY

 

U.S. TAXPAYER IDENTIFICATION
NUMBER

VENTAS REALTY, LIMITED PARTNERSHIP

 

61-1324573 (61-1055020)

VENTAS SSL ONTARIO II, INC.

 

38-3755065

VENTAS SSL ONTARIO III, INC.

 

98-0530812

VENTAS, INC.

 

61-1055020

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

CREDIT PARTIES:

 

c/o Ventas Realty, Limited Partnership

Ventas Realty, Limited Partnership

10350 Ormsby Park Place, Suite 300

Louisville, KY 40223

Attention:                                         General Counsel

Telephone:                                   (502) 357-9000

Facsimile:                                         (502) 357-9029

Website:                                                 www.ventasreit.com

 

With a copy to:

 

Sidley Austin LLP

1 South Dearborn Street

Chicago, IL 60603

Attention: Robert Lewis

Telephone:                                   (312) 853-7363

Facsimile:                                         (312) 853-7036

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT; SWING LINE LENDER; ALTERNATIVE CURRENCY FRONTING LENDER:

 

DAILY OPERATIONS CONTACT (SWING LINE LENDER, ALTERNATIVE CURRENCY FRONTING
LENDER:

 

Name:           David Cochran

Telephone: 980.386.8201

Facsimile #: 704.719.5440

Email:  David.a.cochran@baml.com

 

LOAN CLOSER CONTACT:

 

Name:                                                           Tammy Shannon

Telephone:                                   980.388.1108

Facsimile #:                               704.409.0029

Email:  tammy.L.shannon@baml.com

 

Mailing Address

 

Bank of America

101 North Tryon Street

NC1-001-04-39

Charlotte, NC 28255

 

USD PAYMENT INSTRUCTIONS:

 

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

EUR PAYMENT INSTRUCTIONS:

 

Bank of America, London

SWIFT: BOFAGB22

IBAN #: GB80BOFA16505065280019

Acct #: 65280019

Attn Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

GBP PAYMENT INSTRUCTIONS:

 

Bank of America, London

SWIFT: BOFAGB22

SORT CODE: 16-50-50

IBAN GB58 BOFA 1650 5065 2800 27

Acct #: 65280027

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

YEN PAYMENT INSTRUCTIONS:

 

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 606490661046

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

CANADIAN DOLLAR PAYMENT INSTRUCTIONS:

 

Bank of America, Toronto Canada

SWIFT: BOFACATT

Acct #: 711465003220

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

AUSTRALIAN DOLLAR PAYMENT INSTRUCTIONS:

 

Bank of America Australia Ltd, Sidney

SWIFT: BOFAAUSX

Acct #: 520190661017

Attn: Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

SWISS FRANC PAYMENT INSTRUCTIONS:

 

UBS AG

SWIFT: UBSWCHZH80A

Acct #: CH900023023007970300A

Attn: Bank of America Credit Services

Ref: VENTAS REALTY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------


 

OTHER NOTICES AS ADMINISTRATIVE AGENT:

 

Bank of America, N.A.
Rosanne Parsill

Bank of America, N.A.

135 S. LaSalle Street

Mail Code: IL4-135-09-61
Chicago, IL 60603

Attention:  Roseann Parsill

Telephone: 312-923-1639

Telecopier: 877-206-8429

Electronic Mail:  Roseanne.parsill@baml.com

 

with a copy to:

 

Bank of America, N.A.

Global Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1 -007-17-11

Charlotte, NC 28255

Attention: Yinghua Zhang

Telephone:  980-387-5915

Telecopier:  312-453-2722

Electronic Mail: yinghua.zhang@baml.com

 

L/C ISSUER:

 

Alfonso Malave

Bank of America, N.A.

1 Fleet Way

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA18507

Attention: Trade Services

Telephone: 570-330-4212

Telecopier: 570-330-4186

Electronic Mail:  alfonso.malave@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:            ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of December 9, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby requests the following [for itself] [as
agent for [INSERT APPLICABLE BORROWER]]:

 

The undersigned hereby requests (select one):

 

o A Borrowing

o A Continuation

o A Conversion

o A Prepayment

 

of [Committed Revolving Loans][Term A Loans][Term B Loans]:

 

1.                                      On                        (a Business
Day).

 

2.                                      [In an amount the Dollar Equivalent of
which is $                    ][In the amount of [currency]
                    (1)]

 

3.                                      In the following currency: 
                            .

 

4.                                      Comprised of the following Type of
Loans: [Base Rate Loans](2)[Eurocurrency Rate Loans].

 

5.                                      For Eurocurrency Rate Loans: with an
Interest Period of [one week]/[one] [two] [three] [six] [nine]
[twelve](3) months ending on                      (a Business Day).

 

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  The Dollar Equivalent of this amount as of the date hereof is
$                            .

(2)  Base Rate Loans are available only for Loans in Dollars.

(3)  An Interest Period of nine or twelve months must be agreed to by all
Lenders.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:            ,    

 

To:                             Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of December 9, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation, as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby requests a Swing Line Loan [for itself]
[as agent for [INSERT APPLICABLE BORROWER]]:

 

1.                                      On
                                         (a Business Day).

 

2.                                      In the amount of $

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEGOTIATED RATE LOAN NOTICE

 

Date:            ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of December 9, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
being used herein as therein defined), among VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership (“Parent Borrower”), VENTAS SSL ONTARIO II, INC.,
an Ontario corporation (“Ventas SSL II”), and VENTAS SSL ONTARIO III, INC., an
Ontario corporation (“Ventas SSL III” and together with the Parent Borrower and
Ventas SSL II, the “Borrowers” and each individually a “Borrower”),
VENTAS, INC., a Delaware corporation, as guarantor, the lending institutions
party thereto from time to time, and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The undersigned Parent Borrower hereby provides notice of a Negotiated Rate
Loan:

 

1.                                      On
                                         (a Business Day).

 

2.                                      In the amount of [currency]
                                        .[(1)]

 

3.                                      From                                   
(Lender(s)).(2)

 

4.                                      To
                                       (Borrower(s))(3)

 

5.                                      Maturing

 

6.                                      Interest Rate:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[LENDER(S)]

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  The Dollar Equivalent amount of this amount as of the date hereof is
$                                .

(2)  Specify the principal amount of Negotiated Rate Loans for each Lender

(3)  Specify which Borrowers will be party to the Negotiated Rate Loans

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                              ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Committed Revolving Loan from time to time made by
the Lender to the Borrowers under that certain Amended and Restated Credit and
Guaranty Agreement, dated as of December 9, 2013 (as amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrowers, VENTAS, INC., a Delaware corporation as guarantor, the
lending institutions party thereto from time to time, and BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative Currency
Fronting Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Committed Revolving Loan from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest on each Committed
Revolving Loan shall be made to the Administrative Agent for the account of the
Lender in the currency in which such Committed Revolving Loan was denominated
and in Same Day Funds at the Administrative Agent’s Office for such currency. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Committed Revolving Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Revolving Note and endorse thereon the date,
amount, currency and maturity of its Committed Revolving Loans and payments with
respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan 
Made

 

Currency
and
Amount 
of Loan 
Made

 

End of
Interest
Period

 

Amount of
Principal 
or Interest 
Paid This 
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made 
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF TERM A NOTE

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                              ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term A Loan made by the Lender to the Borrowers
under that certain Amended and Restated Credit and Guaranty Agreement, dated as
of December 9, 2013 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrowers, VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of the Term
A Loan from the date of such Term A Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest on the Term A Loan shall be
made to the Administrative Agent for the account of the Lender in Dollars and in
Same Day Funds at the Administrative Agent’s Office for such currency.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term A Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  The Term A Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Term A Note and endorse thereon the date, amount, currency and maturity
of its Term A Loan and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

TERM A LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan 
Made

 

Currency
and
Amount 
of Loan 
Made

 

End of
Interest
Period

 

Amount of
Principal 
or Interest 
Paid This 
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made 
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF TERM B NOTE

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”), hereby promise to pay to the order of
[                               ] or registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of the Term B Loan made by the Lender to the Borrowers
under that certain Amended and Restated Credit and Guaranty Agreement, dated as
of December 9, 2013 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrowers, VENTAS, INC., a
Delaware corporation, as guarantor, the lending institutions party thereto from
time to time, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

The Borrowers promise to pay interest on the unpaid principal amount of the Term
B Loan from the date of such Term B Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest on the Term B Loan shall be
made to the Administrative Agent for the account of the Lender in the currency
in which such Term B Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term B Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  The Term B Loan made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business.  The Lender may also attach schedules
to this Term B Note and endorse thereon the date, amount, currency and maturity
of its Term B Loan and payments with respect thereto.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term B Note.

 

THIS TERM B NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VENTAS SSL ONTARIO II, INC.

 

VENTAS SSL ONTARIO III, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

TERM B LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Currency
and
Amount
of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal
or Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of December 9, 2013 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (“Parent Borrower”),
VENTAS SSL ONTARIO II, INC., an Ontario corporation (“Ventas SSL II”), and
VENTAS SSL ONTARIO III, INC., an Ontario corporation (“Ventas SSL III” and
together with the Parent Borrower and Ventas SSL II, the “Borrowers” and each
individually a “Borrower”), VENTAS, INC., a Delaware corporation, as guarantor
(the “Guarantor”), the lending institutions party thereto from time to time, and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer
and Alternative Currency Fronting Lender.

 

The undersigned Responsible Officer of the Guarantor hereby certifies as of the
date hereof that [he/she] is the                      of the Guarantor, and
that, in [his/her] capacity as such, [he/she] is authorized to execute and
deliver to the Administrative Agent this Compliance Certificate on the behalf of
the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
audited consolidated financial statements required by Section 6.01(a) of the
Credit Agreement for the fiscal year of the Guarantor ended as of the above
date, together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited consolidated financial statements required by Section 6.01(b) of the
Credit Agreement for the fiscal quarter of the Guarantor ended as of the above
date.  Such financial statements fairly present the financial condition, results
of operations, equity and cash flows of the Consolidated Group in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.                                      A review of the activities of the Credit
Parties during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Credit Parties performed and observed all of their respective Obligations under
the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, each of the
Credit Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--------------------------------------------------------------------------------


 

-or-

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the Financial Statement Date referred to above.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                   ,       .

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit, the Swing Line Loans and the Negotiated Rate Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is from a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are multiple Assignors or multiple
Assignees.

 

--------------------------------------------------------------------------------


 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

3.

Borrowers:

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership, VENTAS SSL
ONTARIO II, INC., an Ontario corporation, and VENTAS SSL ONTARIO III, INC., an
Ontario corporation

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Amended and Restated Credit and Guaranty Agreement, dated as of December 9,
2013, among the Borrowers, Ventas, Inc., as guarantor, the lending institutions
party thereto from time to time, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender, L/C Issuer and Alternative Currency Fronting Lender.

 

 

 

6.

Assigned Interest:

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned(5)

 

Aggregate
Amount of
Commitment /
Loans
for all
Lenders(6)

 

Amount of
Commitment /
Loans
Assigned

 

Percentage
Assigned of
Commitment /
Loans(7)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

Alternative Currency:

Assignee [can fund the following Alternative Currencies [Euro, Sterling, Yen,
Canadian Dollars, Australian Dollars, and Swiss Franc]] [cannot fund any
Alternative Currency].

 

 

 

8.

Trade Date:

                                           ](8)

 

Effective Date:                          , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (i.e., “Revolving
Loan” or “Swing Line Loan” or “Term A Loan” or “Canadian Term B Loan” or “US
Term B Loan” or “Negotiated Rate Loan”).

(6)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(7)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(8)  To be completed if the relevant Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](9) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:] (10)

 

 

 

[VENTAS REALTY, LIMITED PARTNERSHIP

 

 

 

By:

Ventas, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

--------------------------------------------------------------------------------

(9)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(10)  To be added only if the consent of the Parent Borrower and/or other
parties (e.g., Swing Line Lender, L/C Issuer or Alternative Currency Fronting
Lender) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Credit Parties or
their Affiliates or any other Person obligated in respect of any Loan Document
or (iv) the performance or observance by the Credit Parties or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The] [Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Sections 10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
referred to in Section 5.05 thereof or delivered pursuant to Section 6.01
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.

 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

--------------------------------------------------------------------------------